 



EXHIBIT 10.7
SOUTHWEST AIRLINES CO.
PROFITSHARING PLAN

 



--------------------------------------------------------------------------------



 



SOUTHWEST AIRLINES CO.
PROFITSHARING PLAN
Table of Contents

              Page  
ARTICLE I PURPOSE
    1  
 
       
ARTICLE II DEFINITIONS AND CONSTRUCTION
    2  
 
       
2.1 Definitions
    2  
2.2 Construction
    8  
 
       
ARTICLE III ELIGIBILITY AND PARTICIPATION
    8  
 
       
3.1 Eligibility Requirements
    8  
3.2 Notification of Eligibility
    8  
3.3 Reentry of Prior Members
    8  
 
       
ARTICLE IV CONTRIBUTIONS
    9  
 
       
4.1 Company Contributions
    9  
 
       
ARTICLE V ADJUSTMENT OF INDIVIDUAL ACCOUNTS
    10  
 
       
5.1 Individual Accounts
    10  
5.2 Method of Adjustment
    10  
 
       
ARTICLE VI ALLOCATIONS
    10  
 
       
6.1 Company Contribution
    10  
6.2 Allocation of Forfeitures
    11  
6.3 Notification to Members
    11  
6.4 Maximum Annual Addition to Account or Benefit
    11  
 
       
ARTICLE VII RETIREMENT
    13  
 
       
7.1 Normal or Late Retirement
    13  
7.2 Benefit
    14  
 
       
ARTICLE VIII DEATH
    14  
 
       
8.1 Death of Member
    14  
8.2 Designation of Beneficiary
    14  
8.3 Benefit
    14  
8.4 No Beneficiary
    14  
 
       
ARTICLE IX DISABILITY
    15  
 
       
9.1 Disability
    15  
9.2 Benefit
    15  
 
       
ARTICLE X TERMINATION OF EMPLOYMENT AND FORFEITURES
    15  
 
       
10.1 Eligibility and Benefits
    15  
10.2 Time of Payment
    16  
10.3 Forfeitures
    16  
10.4 Forfeiture for Cause
    16  
 
       
ARTICLE XI WITHDRAWALS
    16  
 
       
11.1 Withdrawals
    16  

i 



--------------------------------------------------------------------------------



 



                Page  
ARTICLE XII INVESTMENT OF THE TRUST FUND
    17  
 
       
12.1 Member Direction of Investment
    17  
12.2 Conversion of Investments
    19  
 
       
ARTICLE XIII ADMINISTRATION
    20  
 
       
13.1 Appointment of Committee
    20  
13.2 Committee Powers and Duties
    20  
13.3 Duties and Powers of the Plan Administrator
    21  
13.4 Rules and Decisions
    22  
13.5 Committee Procedures
    22  
13.6 Authorization of Benefit Payments
    22  
13.7 Payment of Expenses
    22  
13.8 Indemnification of Members of the Committee
    22  
 
       
ARTICLE XIV NOTICES
    22  
 
       
14.1 Notice to Trustee
    22  
14.2 Subsequent Notices
    23  
14.3 Reliance upon Notice
    23  
 
       
ARTICLE XV BENEFIT PAYMENTS
    23  
 
       
15.1 Method of Payment
    23  
15.2 Time of Payment
    23  
15.3 Cash Out Distribution
    25  
15.4 Minority or Disability Payments
    26  
15.5 Distributions Under Domestic Relations Orders
    26  
15.6 Direct Rollover of Eligible Rollover Distributions
    27  
 
       
ARTICLE XVI TRUSTEE
    28  
 
       
16.1 Appointment of Trustee
    28  
16.2 Appointment of Investment Manager
    29  
16.3 Responsibility of Trustee and Investment Manager
    29  
16.4 Bonding of Trustee and Investment Manager
    29  
 
       
ARTICLE XVII AMENDMENT AND TERMINATION OF PLAN
    29  
 
       
17.1 Amendment of Plan
    29  
17.2 Termination of Plan
    30  
17.3 Complete Discontinuance of Contributions
    30  
17.4 Liquidation of Trust Fund
    30  
17.5 Consolidation or Merger
    30  
 
       
ARTICLE XVIII GENERAL PROVISIONS
    31  
 
       
18.1 No Employment Contract
    31  
18.2 Manner of Payment
    31  
18.3 Nonalienation of Benefits
    31  
18.4 Titles for Convenience Only
    31  
18.5 Validity of Plan
    31  
18.6 Plan Binding
    32  
18.7 Return of Contributions
    32  
18.8 Missing Members or Beneficiaries
    32  
18.9 Voting Rights
    32  
18.10 Preretirement Diversification Rights
    34  
18.11 Qualified Military Service
    36  
 
       
ARTICLE XIX TOP-HEAVY RULES
    37  
 
       
19.1 Definitions
    37  
19.2 Determination of Top-Heavy Status
    38  

ii 



--------------------------------------------------------------------------------



 



              Page  
19.3 Minimum Company Contribution
    38  
 
       
ARTICLE XX FIDUCIARY PROVISIONS
    39  
 
       
20.1 General Allocation of Duties
    39  
20.2 Fiduciary Duty
    40  
20.3 Fiduciary Liability
    40  
20.4 Co-Fiduciary Liability
    40  
20.5 Delegation and Allocation
    41  

iii 



--------------------------------------------------------------------------------



 



SOUTHWEST AIRLINES CO.
PROFITSHARING PLAN
PREAMBLE
     WHEREAS, SOUTHWEST AIRLINES CO., a corporation formed under the laws of the
State of Texas (the “Company”) has previously adopted a plan and trust
designated as the Southwest Airlines Co. ProfitSharing Plan (the “Prior Plan”),
effective January 1, 1973, which was subsequently amended and restated in its
entirety, effective January 1, 1986, again amended and restated in its entirety,
effective January 1, 1991, and again amended and restated in its entirety,
effective January 1, 1996, as amended from time to time thereafter;
     WHEREAS, the Company now desires to continue the plan by again amending and
restating the Prior Plan to implement certain provisions of, and for compliance
with, the Pension Protection Act of 2006, to incorporate amendments that have
previously been made to the plan, to change the designation of the plan from an
employee stock ownership plan and a money purchase defined contribution plan to
a profit sharing plan, and to reflect certain other operational and
administrative practices;
     NOW, THEREFORE, in consideration of the premises and to carry out the
purposes and intent as set forth above, the Prior Plan is hereby restated and
amended in its entirety, superseded and replaced by this plan (hereinafter
referred to as the “Plan”), effective January 1, 2008, except as otherwise
specifically provided herein. There will be no gap or lapse in time or effect
between such plans, and the existence of a qualified plan and trust shall be
continuous and uninterrupted.
     The terms and conditions of this restated Plan are as follows:
ARTICLE I
PURPOSE
     The purpose of this Plan is to reward Employees of the Company for their
loyal and faithful service, to provide the Employees with a retirement benefit,
and to provide funds for their beneficiaries in the event of death or
disability. The benefits provided by this Plan will be paid from a Trust Fund
established by the Company and will be in addition to the benefits Employees are
entitled to receive under any other programs of the Company and under the Social
Security Act.
     This Plan and the separate related Trust forming a part hereof are
established and shall be maintained for the exclusive benefit of the Members
hereunder and their Beneficiaries. No part of the Trust Fund can ever revert to
the Company, except as hereinafter provided, or be used for or diverted to
purposes other than the exclusive benefit of the Members of this Plan and their
Beneficiaries.

1



--------------------------------------------------------------------------------



 



ARTICLE II
DEFINITIONS AND CONSTRUCTION
     2.1 Definitions. Where the following words and phrases appear in this Plan,
they shall have the respective meanings set forth below, unless their context
clearly indicates to the contrary:
     (a) Affiliate. A member of a controlled group of corporations (as defined
in Section 414(b) of the Code), a group of trades or businesses (whether or not
incorporated) which are under common control (as defined in Section 414(c) of
the Code), or an affiliated service group (as defined in Section 414(m) of the
Code) of which the Company is a member, or any entity otherwise required to be
aggregated with the Company pursuant to Section 414(o) of the Code and the
regulations issued thereunder.
     (b) Allocation Date. The date on which Company Contributions and
forfeitures are to be allocated, such date to be the last day of each Plan Year.
     (c) Annual Compensation. The total amounts paid by the Company or any
Eligible Affiliate to an Employee as remuneration for personal services rendered
during each Plan Year, including expense allowances (to the extent includible in
the gross income of the Employee) and any amounts not includible in the gross
income of the Employee pursuant to Sections 402(e)(3), 125(a), or 132(f)(4) of
the Code, but excluding (1) director’s fees; (2) expense reimbursements and
nontaxable expense allowances; (3) prizes and awards; (4) expatriate bonuses;
(5) items of imputed income; (6) contributions made by the Company under this
Plan or any other employee benefit plan or program it maintains, such as group
insurance, hospitalization or like benefits; (7) amounts realized or recognized
from qualified or nonqualified stock options or when restricted stock or
property held by the Employee either becomes freely transferable or is no longer
subject to a substantial risk of forfeiture; (8) Company contributions to a plan
of deferred compensation that are not included in the Employee’s gross income
for the taxable year in which contributed, or any distributions from a deferred
compensation plan; (9) amounts, if any, paid to an Employee in lieu of a Company
Contribution to this Plan in the event that such Company Contribution would
constitute an annual addition, as defined in Section 415(c)(2) of the Code, in
excess of the limitations under Section 415(c) of the Code; and (10) severance
payments. For purposes of this Section 2.1(c), severance payments include
severance pay, unfunded nonqualified deferred compensation benefits and
parachute payments made after an Employee’s severance from employment, but shall
not include amounts attributable to payments made within 21/2 months following
severance from employment that, absent a severance from employment, would have
been paid to the Employee for services rendered prior to the severance from
employment and for accrued bona fide sick, vacation, or other leave (to the
extent the Employee would have been able to use the leave if employment had
continued). Annual Compensation shall include amounts otherwise includible, as
provided above, which are paid by the Company or an Eligible Affiliate to the
Employee through another person, pursuant to the common paymaster provisions of
Section 3121(s) and 3306(p) of the Code.

2



--------------------------------------------------------------------------------



 



     The Annual Compensation of each Member or former Member taken into account
under the Plan for any Plan Year shall not exceed $230,000, as adjusted by the
Secretary of the Treasury for increases in the cost of living at the time and in
the manner set forth in Section 401(a)(17)(B) of the Code. If a Plan Year
consists of fewer than twelve (12) months, then the dollar limitation in the
preceding sentence will be multiplied by a fraction, the numerator of which is
the number of months in the Plan Year, and the denominator of which is twelve
(12). Furthermore, for purposes of an allocation under the Plan based on Annual
Compensation, Annual Compensation shall only include amounts attributable to the
period an Employee is a Member of the Plan.
     (d) Beneficiary. A person designated by a Member or former Member to
receive benefits hereunder upon the death of such Member or former Member.
     (e) Break in Service. An Employee shall have a Break in Service for each
Plan Year in which he completes less than 501 Hours of Service with the Company
or an Eligible Affiliate unless he is on a leave of absence authorized by the
Company or an Eligible Affiliate in accordance with its leave policy.
     (f) Code. The Internal Revenue Code of 1986, as amended.
     (g) Committee. The persons who may be appointed to administer the Plan in
accordance with Article XIII.
     (h) Common Stock. The common stock of the Company.
     (i) Company. Southwest Airlines Co., or its successor or successors.
     (j) Company Contributions. Contributions that are made by the Company for
each Plan Year pursuant to the provisions of Section 4.1 hereof.
     (k) Deductible Contributions. A Member’s voluntary contributions, if any,
to the Plan, made prior to January 1, 1987 and deductible by such Member for
federal income tax purposes in accordance with Section 219 of the Internal
Revenue Code, as then in effect.
     (l) Deductible Contribution Account. A separate subaccount to which is
credited a Member’s Deductible Contributions, if any, and any earnings
attributable thereto, adjusted to reflect any withdrawals, distributions or
investment losses attributable thereto.
     (m) Disability. A physical or mental condition that, in the judgment of the
Committee, totally and presumably permanently prevents the Employee from
engaging in any substantial gainful employment with the Company or an Eligible
Affiliate. A determination of Disability shall be based upon competent medical
evidence satisfactory to the Committee. The Committee shall apply the rules with
respect to Disability uniformly and consistently to all Employees in similar
circumstances.

3



--------------------------------------------------------------------------------



 



     (n) Effective Date. January 1, 2008, except as otherwise specifically
provided herein.
     (o) Employee. Any person who is receiving remuneration for personal
services rendered to the Company or any Eligible Affiliate, or who would be
receiving such remuneration except for an authorized leave of absence; provided,
however, that any individual whose conditions of employment are governed by a
collective bargaining agreement between the Company and a labor union shall not
be considered an Employee unless the collective bargaining agreement provides
for coverage of such individual under the Plan. In no event shall any individual
employed by any Affiliate or subsidiary of the Company be considered an Employee
unless such Affiliate or subsidiary has specifically been designated by the
Company as an Eligible Affiliate. Notwithstanding the foregoing, individuals
whose conditions of employment are governed by a collective bargaining agreement
that does not provide for coverage of such individual under the Plan shall
nonetheless be deemed to be an Employee for purposes of crediting service
pursuant to the provisions of subsections 2.1(t), (gg) and (kk) hereunder.
     The term “Employee” shall also include any “leased employee,” as such term
is defined below, deemed to be an employee of an Employer or any Affiliate as
provided in Sections 414(n) or (o) of the Code. The term “leased employee” means
any person (other than an employee of the recipient) who, pursuant to an
agreement between the recipient and any other person (“leasing organization”),
has performed services for the recipient (or for the recipient and related
persons determined in accordance with Section 414(n)(6) of the Code) on a
substantially full-time basis for a period of at least one year, and such
services are performed under primary direction or control by the recipient.
Contributions or benefits provided by the leasing organization that are
attributable to services performed for the recipient shall be treated as
provided by the recipient. Notwithstanding the foregoing, a leased employee
shall not be considered an employee of the recipient if: (i) such employee is
covered by a money purchase pension plan that provides: (1) a nonintegrated
employer contribution rate of at least ten percent (10%) of compensation, as
defined in Section 415(c)(3) of the Code, but including amounts contributed
pursuant to a salary reduction agreement that are excludable from the employee’s
gross income under Section 125, Section 402(e)(3), Section 402(h)(1)(B), or
Section 403(b) of the Code, immediate vesting; and (ii) leased employees do not
constitute more than twenty percent (20%) of the recipient’s nonhighly
compensated work force.
     (p) Employer Savings Account. A separate subaccount to which is credited a
Member’s Company Contributions and forfeitures, if any, and any earnings
attributable thereto, adjusted to reflect any withdrawals, distributions or
investment losses attributable thereto.
     (q) Entry Date. January 1st of each year.
     (r) ERISA. The Employee Retirement Income Security Act of 1974, as amended.

4



--------------------------------------------------------------------------------



 



     (s) Fund or Trust Fund. All assets of whatsoever kind or nature held from
time to time by the Trustee in the Trust forming a part of this Plan, without
distinction as to income and principal and without regard to source, e.g.,
allocations, Company contributions, earnings, forfeitures or gifts.
     (t) Hour of Service. An Hour of Service shall include all hours for which
pay is received or for which an Employee is entitled to payment, whether worked
or not, plus service credit on the basis of the number of his regularly
scheduled working hours for any other period of absence for which the Employee
is paid or entitled to payment and that is authorized by the Company in
accordance with its uniform leave policy for vacation, holiday, sick leave,
illness, Disability, layoff, military service or civic duty. In no event shall
credit for the number of Hours of Service attributable to a single continuous
period for which no duties are performed exceed 501. Service credit shall also
be given for each other leave of absence authorized by the Company for which the
Employee is paid or entitled to payment.
     Hours of Service shall be computed on an equivalency basis, whereby for
each month during which an Employee would be credited with at least one Hour of
Service (or, in the case of flight attendants or pilots, one trip), such
Employee shall be credited with one hundred ninety (190) Hours of Service.
     These hours must be credited to Employees in the computation period during
which the duties were performed, or, if no duties were performed, during which
the applicable period of absence occurred, and not when paid, if different.
Credit must also be given, without duplicating any hours described above, for
each hour for which back pay, irrespective of mitigation of damages, has been
awarded or agreed to by the Company or any Eligible Affiliate. These hours must
be credited in the computation period or periods to which the award or agreement
pertains rather than that in which the payment, award or agreement was made.
     In determining the number of Hours of Service to be credited to an Employee
in the case of a payment which is made or due to an Employee under the
provisions of the paragraphs above, the Committee shall apply the rules set
forth in Department of Labor Regulations 2530.200b-2(b) and (c), which rules are
incorporated into and made a part of this Plan by reference.
     For purposes of determining whether an Employee has incurred a Break in
Service as defined in Section 2.1(e), the Committee shall credit an Employee
with Hours of Service during absence from work for maternity or paternity
reasons which would otherwise have been credited to such Employee but for such
absence. For purposes of this Plan, an Employee shall be deemed to be on
maternity or paternity leave if the Employee’s absence from work is (1) by
reason of the pregnancy of the Employee, (2) by reason of the birth of a child
of the Employee, (3) by reason of the placement of a child with the Employee in
connection with the adoption of such child by the Employee, or (4) for purposes
of caring for such child for a period beginning immediately following such birth
or placement. The Hours of Service credited under this paragraph shall be
limited to the lesser of (1) the number necessary to prevent the Employee from
incurring a Break

5



--------------------------------------------------------------------------------



 



in Service or (2) 501 Hours of Service. Hours of Service credited under this
paragraph shall be credited in the Plan Year in which the absence begins, but if
the Employee does not need those Hours of Service to prevent a Break in Service
in the Plan Year in which the absence began, then they shall be credited in the
immediately following Plan Year.
     (u) Individual Account. The account or record maintained by the Committee
showing the monetary value of the individual interest in the Trust Fund of each
Member, former Member and Beneficiary.
     (v) Investment Managers. The qualified and acting Investment Managers, as
defined in ERISA, who under this Plan may be appointed by the Company to invest
and manage Plan assets as fiduciaries.
     (w) Member. An Employee who has met the eligibility requirements for
participation in this Plan, as set forth in Article III hereof.
     (x) Named Fiduciary. The Committee shall be the Named Fiduciary designated
to manage the operation and administration of the Plan.
     (y) Nondeductible Contributions. A Member’s voluntary contributions, if
any, to the Plan, made prior to January 1, 1987, which are not deductible by
such Member for federal income tax purposes.
     (z) Nondeductible Contribution Account. A separate subaccount to which is
credited a Member’s Nondeductible Contributions, if any, and any earnings
attributable thereto, adjusted to reflect any withdrawals, distributions or
investment losses attributable thereto.
     (aa) Normal Retirement Date. The date on which a Member attains the age of
fifty-nine and one-half (591/2) years.
     (bb) Plan. Southwest Airlines Co. ProfitSharing Plan, as amended from time
to time.
     (cc) Plan Administrator. Such person or persons as designated by the
Committee, which shall be the Committee unless and until it designates such
other person or persons.
     (dd) Plan Year. The annual period beginning January 1st and ending December
31st, both dates inclusive of each year.
     (ee) Prior Plan. The Southwest Airlines Co. ProfitSharing Plan, effective
January 1, 1973, as heretofore amended and restated from time to time.
     (ff) Retirement. Separation from service after a Member has reached his
Normal Retirement Date. Retirement shall be considered as commencing on the day
immediately following a Member’s last day of service.

6



--------------------------------------------------------------------------------



 



     (gg) Service. A period or periods of employment by an Employee used in
determining eligibility for Plan participation or in determining the amount of
benefits. If the Company is a member of a controlled group of corporations (as
defined in Section 414(b) of the Code), is one of a group of trades or
businesses (whether or not incorporated) which are under common control (as
defined in Section 414(c) of the Code), is a member of an affiliated service
group (as defined in Section 414(m) of the Code) or is otherwise required to be
aggregated with any entity pursuant to Section 414(o) of the Code and the
regulations issued thereunder, then Service shall include any employment with
any such Affiliate from and after the date such entity becomes an Affiliate,
including Service prior to the Effective Date.
     (hh) Trust. Southwest Airlines Co. ProfitSharing Trust, as amended from
time to time, the Trust established to hold and invest contributions made under
the Plan and Prior Plan for the exclusive benefit of the Members included in the
Plan from which the benefits will be distributed.
     (ii) Trustee. The qualified and acting Trustee under the Trust, who shall
be the fiduciary designated to invest and manage the Plan assets, other than
those which may be managed exclusively by an Investment Manager, and to operate
and administer the Trust Fund.
     (jj) Valuation Date. Each business day on which the financial markets are
open for trading activity.
     (kk) Vesting Service. Vesting Service is the period of employment used in
determining eligibility for benefits. A year of Vesting Service shall be granted
for each Plan Year in which an Employee has completed 1,000 or more Hours of
Service with the Company or an Affiliate, subject to the following exceptions:
     (i) Vesting Service prior to January 1, 1973 shall be excluded.
     (ii) Vesting Service completed after December 31, 1972 and prior to
January 1, 1976 shall be excluded if such service would have been disregarded
under the break in service rules of the Prior Plan, as then in effect. For this
purpose, break in service rules are those rules which result in the loss of
prior vesting because of service termination or failure to complete a required
period of service within a specified time.
     (iii) In the case of an Employee who has a Break in Service, his years of
Vesting Service before such Break in Service shall not be taken into account
until he has completed a year of Vesting Service following his reemployment.
Prior to January 1, 1985, in the case of an Employee who has any Break in
Service, all years of Vesting Service incurred after such Break shall be
disregarded for purposes of measuring years of Vesting Service before such
Break. However, effective January 1, 1985, and thereafter, in the case of an
Employee who has five (5) or more consecutive Breaks in Service, all years of

7



--------------------------------------------------------------------------------



 



Vesting Service incurred after such Breaks in Service will be disregarded for
purposes of measuring years of Vesting Service before such Breaks in Service.
     (ll) Eligible Affiliate. An Affiliate, the employees of which the Company
has specifically designated as being eligible to participate in the Plan.
     2.2 Construction. The masculine gender, where appearing in the Plan, shall
be deemed to include the feminine gender, unless the context clearly indicates
to the contrary. The words “hereof,” “herein,” “hereunder,” and other similar
compounds of the word “here” shall mean and refer to the entire Plan, not to any
particular provision or section. The Plan and Trust shall each form a part of
the other by reference and terms shall be used therein interchangeably.
ARTICLE III
ELIGIBILITY AND PARTICIPATION
     3.1 Eligibility Requirements. Every Employee who was a Member in the Prior
Plan on the day before the Effective Date shall continue to be a Member in the
Plan. Except as otherwise provided herein, every other Employee shall become a
Member in the Plan as of the first Entry Date concurrent with or next following
his employment commencement date or the date on which his employer became an
Eligible Affiliate, whichever is later. The employment commencement date is the
first day for which an Employee is entitled to be credited hereunder with an
Hour of Service. Notwithstanding the foregoing, non-resident aliens who receive
no earned income from the Company that constitutes income from sources within
the United States shall not be eligible to participate in the Plan. Furthermore,
“leased employees” (as such term is defined in Section 2.1(o) hereof) and
Employees classified by the Company as interns shall not be eligible to
participate in the Plan. A person who is not treated as an Employee on the
Company’s books and records (such as a person who as a matter of practice is
treated by the Company as an independent contractor, but who is later determined
to be an Employee as a matter of fact) shall not be an eligible Employee during
any part of a Plan Year in which such person was not treated as an Employee,
despite any retroactive recharacterization.
     3.2 Notification of Eligibility. The Committee shall notify in writing each
Employee of the qualifications for eligibility and shall furnish each Employee a
copy of such explanation of the Plan as the Committee shall provide for that
purpose.
     3.3 Reentry of Prior Members. An Employee who terminates employment after
becoming a Member hereunder shall be eligible to participate immediately upon
his completion of one Hour of Service following his reemployment by the Company
or an Eligible Affiliate. An Employee who terminates employment after satisfying
the requirements of Section 3.1 hereof, but prior to the first Entry Date
following the satisfaction of such requirements, shall be eligible to
participate immediately upon his completion of one Hour of Service following his
reemployment by the Company or an Eligible Affiliate, or, if later, the first
Entry Date following the satisfaction of such requirements.

8



--------------------------------------------------------------------------------



 



ARTICLE IV
CONTRIBUTIONS
     4.1 Company Contributions. The Company may, for each of its taxable years,
contribute to the Trust Fund such profit sharing contribution, if any, as the
Company shall determine by resolution of its board of directors. The amount of
the profit sharing contribution, if any, shall be determined in the sole and
absolute discretion of the board of directors of the Company; provided, however,
that in the absence of any action of the board of directors to the contrary, the
amount of the profit sharing contribution shall be an amount equal to 15% of
ANP, reduced by the contribution made to the Southwest Airlines Co. 2005
Deferred Compensation Plan for Pilots for such Plan Year pursuant to section 3.2
of such plan.
     For purposes of the foregoing, “ANP” is the operating profit of the Company
for such Plan Year. As used herein, the term “operating profit” of the Company
for any Plan Year shall mean its income for such Plan Year before income taxes,
derived in accordance with generally accepted accounting principles, and as set
forth in the Company’s audited statement of income included in the annual report
to shareholders, before provision for any contribution to this Plan, excluding
(1) nonoperating or non-recurring gains or losses not arising from the Company’s
usual business operations, including those gains or losses recognized under
Statement of Financial Accounting Standards No. 133 that are factored into the
Company’s presentation of “economic” results and gains or losses from the sale
or exchange of capital assets, as set forth in the Company’s audited statement
of income or disclosed in the notes thereto, and (2) profits or losses incurred
by TranStar or any separately definable division of the Company; provided,
however, that notwithstanding the foregoing, profits and losses incurred by
Morris Air Corporation shall be taken into account for Plan Years beginning
after December 31, 1993.
     The contribution shall be made either (1) in cash, (2) in Common Stock
having a fair market value equal to the amount of the contribution, or (3) in
cash and Common Stock having an aggregate fair market value equal to the amount
of the contribution. The fair market value of any Common Stock contributed shall
be based on the mean of the reported high and low sales prices of Common Stock
on the New York Stock Exchange-Composite Tape on the day of the contribution to
the Plan; except however, if the Company acquires Common Stock on the open
market and contributes it to the Plan immediately following the settlement date,
then the fair market value of the contribution shall be equal to the cost paid
by the Company for the Common Stock, including commissions and other expenses
which the Trustee would incur in the acquisition of Common Stock if the Trustee
acquired the Common Stock directly. Any portion of the contribution made in
Common Stock may be made in the form of authorized but unissued shares or shares
previously issued and reacquired by the Company.
     Company Contributions shall be added to and become a part of the Trust
Fund, and, as of each Allocation Date, shall be credited to the Individual
Accounts of the Members, as provided in Section 6.1 hereof.

9



--------------------------------------------------------------------------------



 



ARTICLE V
ADJUSTMENT OF INDIVIDUAL ACCOUNTS
     5.1 Individual Accounts. The Committee shall establish an Individual
Account for each Member showing the monetary value of the individual interest in
the Trust Fund of each Employee, former Employee and Beneficiary. The Individual
Account of each Member shall be composed of an Employer Savings Account, to
which Company Contributions and forfeitures, if any, shall be credited. In
addition, if a Member was at any time prior to the Effective Date a member of
the Prior Plan who, prior to January 1, 1987, made voluntary Deductible
Contributions or Nondeductible Contributions, his Individual Account shall
include a Deductible Contribution Account and/or Nondeductible Contribution
Account, as applicable. Such accounts are primarily for accounting purposes and
do not require a segregation of the Trust Fund, except as otherwise provided
herein.
     5.2 Method of Adjustment. As of each Valuation Date, before any restoration
of accounts as required pursuant to Section 15.3 hereof and before taking into
account the contributions of the Company and forfeitures for the period since
the last preceding Valuation Date, the Committee or the Trustee, as directed by
the Committee, shall value the assets of each investment fund and adjust the
Individual Accounts of all Members who have elected to participate in such
investment fund as follows.
     (a) The Committee shall determine the market value of the investment fund,
including the effect of expenses of administration and other charges against
such investment fund since the last Valuation Date.
     (b) The Committee shall determine the total aggregate value of all
Individual Accounts participating in the investment fund as shown in its records
as of the prior Valuation Date. The Individual Account balances of Employees,
former Employees and Beneficiaries shall be reduced by any amounts paid to them
from the investment fund since the last Valuation Date.
     (c) The Committee shall then adjust the value of each Individual Account
participating in the investment fund by crediting each Individual Account with
its proportion of the difference between (a) and (b) if (a) is the larger or
charging it with its proportion of the difference between (a) and (b) if (b) is
larger; the proportion to be so credited or charged to each Individual Account
shall be calculated by multiplying the difference between (a) and (b) by a
fraction, the numerator of which is the then value of said Individual Account
and the denominator of which is the then aggregate value of all Individual
Accounts participating in such investment fund.
ARTICLE VI
ALLOCATIONS
     6.1 Company Contribution. As of each Allocation Date, but after any
adjustment of Individual Accounts, as provided in Section 5.2, and other
applicable provisions herein, the Committee shall credit the Company
Contribution, as described in Section 4.1 hereof, for the Plan Year ending with
said Allocation Date to the Individual Accounts of all Members and

10



--------------------------------------------------------------------------------



 



former Members, except those Members and former Members who failed to complete
at least 1,000 Hours of Service during such Plan Year. The amount of the annual
Company Contribution allocated to the Individual Account of each eligible Member
or former Member shall be in the proportion that his Annual Compensation during
the applicable Plan Year bears to the total Annual Compensation of all eligible
Members and former Members during the applicable Plan Year.
     6.2 Allocation of Forfeitures. If a Member or former Member forfeits a
portion of his Individual Account as provided in Section 10.3 hereof, then said
forfeited amount shall be used first to restore the Individual Accounts of
rehired Members, as required under Section 15.3 hereof, and next to reduce
Company Contributions made in accordance with Section 18.11 hereof for Plan
Years prior to the Plan Year in which a Member returns from qualified military
service, as well as any such Company Contributions outstanding as of the
effective date hereof. Any remaining forfeitures shall be allocated as soon as
practicable following the Plan Year in which said forfeiture occurs among the
Individual Accounts of the Members and former Members who are eligible to have a
Company contribution credited on their behalf for such Plan Year, as set forth
in Section 6.1 hereof. The amount of the forfeiture allocated under this
Section 6.2 to the Individual Account of such Member or former Member shall be
in the proportion that his Annual Compensation for such Plan Year bears to the
total Annual Compensation for such Plan Year of all such Members and former
Members.
     If a Member or former Member who does not have any nonforfeitable right to
his Individual Account terminates his employment and thereby forfeits his
Individual Account, then in the event such Member or former Member is reemployed
before he has incurred five (5) or more consecutive Breaks in Service, his
Individual Account that was forfeited shall be restored by the Company at the
time of his reemployment.
     6.3 Notification to Members. At least annually, the Committee shall advise
each Member, former Member and Beneficiary for whom an Individual Account is
held hereunder of the then balance in such account.
     6.4 Maximum Annual Addition to Account or Benefit.
     (a) Limitations. If the Employer maintains this Plan and one or more other
qualified defined contribution plans, the Annual Additions (as defined in
subsection (b) below) allocated under this Plan to any Member’s Individual
Account shall be limited in accordance with the allocation provisions of this
subsection 6.4(a).
     The amount of the Annual Additions that may be allocated under this Plan to
the Individual Account of any Member as of any Allocation Date, together with
Annual Additions allocated on behalf of any such Member under any other defined
contribution plan of the Employer for the Limitation Year (as defined in
subsection (b) below) in which such Allocation Date occurs, shall not exceed the
Maximum Permissible DC Amount (as defined in subsection (b) below), based upon
Annual Compensation up to such Allocation Date for such Limitation Year.

11



--------------------------------------------------------------------------------



 



     If the Annual Additions allocated on behalf of a Member or former Member
under this Plan and any other defined contribution plan of the Employer are to
be reduced as of any Allocation Date as a result of exceeding the limitations
described in the next preceding two paragraphs, such reduction shall be, to the
extent required, effected by first reducing the Annual Additions to be allocated
on behalf of such Member or former Member under this Plan as of such Allocation
Date.
     If as a result of the first three paragraphs of this subsection 6.4(a) the
allocation of Annual Additions under this Plan is to be reduced, such reduction
shall be allocated to a suspense account as of such Allocation Date and held
therein until the next succeeding Allocation Date on which Company Contributions
and forfeitures could be allocated under the provisions of the Plan, at which
time such reduction shall be allocated and reallocated to the Individual
Accounts of Members hereunder (in accordance with the provisions of Section 6.1
hereof and subject to the limitations of this Section 6.4) before any Company
Contributions may be made to the Plan for the limitation year ending on such
Allocation Date. In the event of termination of the Plan, the suspense account
shall revert to the Company to the extent it may not be allocated to any
Individual Account. If a suspense account is in existence at any time during a
Limitation Year pursuant to this Section, it will not participate in the
allocation of the Trust Fund’s investment gains and losses.
     (b) Definitions Applicable to Section 6.4. For purposes of Section 6.4, the
following definitions shall apply:
     (i) Annual Additions. Annual Additions are the sum of the following amounts
allocated on behalf of a Member or former Member for a Limitation Year:
     (1) all Employer contributions;
     (2) forfeitures, if any;
     (3) all Employee contributions; and
     (4) amounts allocated after March 31, 1984, to an individual medical
benefit account, as defined in Code Section 415(1)(2) that is part of a pension
or annuity plan maintained by the Employer, and amounts derived from
contributions paid or accrued after December 31, 1985, in taxable years ending
after such date, that are attributable to post-retirement medical benefits
allocated to the separate account of a key employee (as defined in Code
Section 419(d)(3)) under a welfare benefit plan (as defined in Code Section
419(e) maintained by the Employer.
     The Annual Additions for any Limitation Year beginning before January 1,
1987, shall not be recomputed to treat all Employee Contributions as Annual
Additions.

12



--------------------------------------------------------------------------------



 



     (ii) Employer. Employer shall mean, in addition to the Company (as defined
in Section 2.1(i) hereof, all members of a controlled group of corporations (as
defined in Section 414(b) of the Code as modified by Section 415(h)), all
commonly controlled trades or businesses (as defined in Section 414(c) as
modified by Section 415(h)) or affiliated service groups (as defined in
Section 414(m)) of which the Company is a part, and any other entity required to
be aggregated with the Company pursuant to regulations under Section 414(o) of
the Code.
     (iii) Limitation Year. The Limitation Year shall be the twelve (12)
consecutive month period ending on the last day of December or any other twelve
(12) consecutive month period for all qualified plans of the Company pursuant to
a written resolution the Company adopts.
     (iv) Maximum Permissible DC Amount. The Maximum Permissible DC Amount for a
given Limitation Year is equal to the lesser of (i) 100% of compensation or (ii)
$46,000, as adjusted for increases in the cost-of-living under Section 415(d) of
the Code. For purposes of this subparagraph (iv), compensation shall mean
compensation as defined in Section 3401(a) of the Code and all other payments of
compensation to an Employee by the Company (in the course of the Company’s trade
or business) for which the Company is required to furnish the Employee a written
statement under Sections 6041(d), 6051(a)(3), and 6052 of the Code without
regard to any rules under Section 3401(a) that limit the remuneration included
in wages based on the nature or location of the employment or the services
performed, together with any amounts not includable in the gross income of an
Employee pursuant to Sections 125, 132(f)(4), 402(e)(3), 403(b), 457, or
402(h)(1)(B) of the Code applicable to such Limitation Year. If a short
Limitation Year is created because of an amendment changing the Limitation Year
to a different twelve (12) consecutive month period, the dollar limitation
referred to above is multiplied by a fraction, the numerator of which is equal
to the number of months in the short Limitation Year and the denominator of
which is twelve. The compensation limit referred to in this subparagraph
(iv) shall not apply to any contribution for medical benefits after separation
from service (within the meaning of section 401(h) or section 419A(f)(2) of the
Code) that is otherwise treated as an Annual Addition hereunder.
ARTICLE VII
RETIREMENT
     7.1 Normal or Late Retirement. A Member, upon reaching his Normal
Retirement Date for the purposes of this Plan, shall be one hundred percent
(100%) vested in his Individual Account, and such amount contained therein shall
be nonforfeitable. If a Member continues in the service of the Company beyond
his Normal Retirement Date, he shall continue to participate in the Plan.

13



--------------------------------------------------------------------------------



 



     7.2 Benefit. Upon Retirement (whether normal or late Retirement in
accordance with Section 7.1), a Member shall be entitled to the entire amount to
the credit of his Individual Account as of the Valuation Date concurrent with or
next following his date of Retirement, including his portion, if any, of Company
Contributions and forfeitures allocated after his date of Retirement, adjusted
for earnings and losses, if any, that accrue to the Valuation Date immediately
preceding the date of distribution, if later. Upon his Retirement under this
Article VII, a Member shall receive the benefits to which he is entitled at the
time and in the manner provided in Article XV hereof.
ARTICLE VIII
DEATH
     8.1 Death of Member. Upon the death of a Member while employed by the
Company, such Member’s Individual Account shall thereupon become one hundred
percent (100%) vested, and the amount contained therein shall be nonforfeitable.
     8.2 Designation of Beneficiary. Each Member and former Member may, from
time to time, designate one or more Beneficiaries and alternate Beneficiaries to
receive benefits pursuant to this Article in the event of the death of such
Member or former Member. Such designation shall be made in writing upon a form
provided by the Committee and shall only be effective when filed with the
Committee. The last such designation filed with the Committee shall control.
     If a Member is married, his spouse shall automatically be designated his
Beneficiary; provided, however, a Beneficiary other than his spouse may be
designated if (1) his spouse consents in writing to such designation, the
consent acknowledges the effect of such designation and the designation is
witnessed by a member of the Committee or a notary public, or (2) it is
established to the satisfaction of the Committee that there is sufficient reason
why the consent may not be obtained. Notwithstanding the foregoing, divorce
after the filing of a designation or designations that name the spouse as
beneficiary shall be deemed to revoke such designation or designations if
written notice of such divorce is received by the Committee before payment has
been made in accordance with the existing designation or designations on file
with the Committee.
     8.3 Benefit. Subject to the requirements of Section 18.10 hereof, upon the
death of a Member or former Member, his designated Beneficiary shall be entitled
to the entire amount to the credit of his Individual Account as of the Valuation
Date concurrent with or next following his date of death, including his portion,
if any, of Company Contributions and forfeitures allocated after the date of his
death, adjusted for earnings and losses, if any, that accrue to the Valuation
Date immediately preceding the date of distribution, if later. Payment shall be
made at the time and in the manner provided in Article XV hereof.
     8.4 No Beneficiary. If a Member or former Member dies without a designated
Beneficiary surviving him, or if all his Beneficiaries die before receiving the
payment to which they are entitled, then any amounts to which such Member,
former Member or Beneficiary is entitled hereunder shall be paid to his estate.

14



--------------------------------------------------------------------------------



 



     For the purpose of this Plan, the production of a certified copy of the
death certificate of any Employee or other person shall be sufficient evidence
of death, and the Committee shall be fully protected in relying thereon. In the
absence of such proof, the Committee may rely upon such other evidence of death
as it deems necessary or advisable.
ARTICLE IX
DISABILITY
     9.1 Disability. If a Member’s employment with the Company terminates as a
result of his Disability, such Participant’s Individual Account shall thereupon
become one hundred percent (100%) vested, and the amount contained therein shall
be nonforfeitable.
     9.2 Benefit. In the event of the Disability of a Member or former Member,
he shall be entitled to the entire amount to the credit of his Individual
Account as of the Valuation Date concurrent with or next following the date on
which his termination of employment occurs as a result of his Disability,
including his portion, if any, of Company Contributions and forfeitures
allocated after the date of his termination of employment, adjusted for earnings
and losses, if any, that accrue to the Valuation Date immediately preceding the
date of distribution, if later. Payments shall be made at the time and in the
manner provided in Article XV hereof.
ARTICLE X
TERMINATION OF EMPLOYMENT AND FORFEITURES
     10.1 Eligibility and Benefits. If a Member’s employment with the Company
and all Eligible Affiliates shall terminate for any reason other than his
Retirement Under Article VII, death under Article VIII, or Disability under
Article IX, such Member shall be entitled to all of his Nondeductible
Contribution Account and Deductible Contribution Account and to a percentage of
the amount in his Employer Savings Account as of the Valuation Date concurrent
with or next following the date on which his termination of employment occurs,
including his portion, if any, of Company Contributions and forfeitures
allocated after the date of his termination of employment, adjusted for earnings
and losses, if any, that accrue to the Valuation Date immediately preceding the
date of distribution, if later. The percentage of a Member’s Employer Savings
Account to which he is entitled shall be determined in accordance with the
following schedule:

              Percentage Completed Years of Vesting Service   Payable
Less than 5 years
    0 %
5 years or more
    100 %

15



--------------------------------------------------------------------------------



 



     Notwithstanding the foregoing, effective with respect to contributions
allocated for Plan Years beginning on and after January 1, 2007, the percentage
of a Member’s Employer Savings Account to which he is entitled shall be
determined in accordance with the following schedule:

              Percentage Completed Years of Vesting Service   Payable
Less than 1 year
    0 %
1 year but less than 2 years
    20 %
2 years but less than 3 years
    40 %
3 years but less than 4 years
    60 %
4 years but less than 5 years
    80 %
5 years or more
    100 %

     The provisions of this Section shall be subject to the provisions of
Section 17.3 hereof, which shall be given full effect.
     10.2 Time of Payment. The amount to which a Member shall be entitled under
Section 10.1 shall be paid to him at the time and in the manner provided in
Article XV hereof.
     10.3 Forfeitures. A Member to whom Section 10.1 is applicable shall forfeit
that portion of the amount in his Individual Account to which he is not entitled
under Section 10.1 and the amount thus forfeited shall remain in the Trust Fund
and shall be allocated pursuant to the provisions of Section 6.2. A Member who
does not have any nonforfeitable right to his Individual Account shall be deemed
to have received a cashout distribution pursuant to Section 15.3 hereof, and
shall forfeit the amount in such Individual Account in the Plan Year in which
his termination of employment occurs.
     10.4 Forfeiture for Cause. In the event a Member who has not completed at
least three (3) years of Vesting Service is discharged due to his dishonest or
criminal act (proven by conclusive evidence to the unanimous satisfaction of the
Committee) or due to embezzlement, fraud, or dishonesty against and damaging to
the Company whereby the reasons for such discharge are confirmed by resolution
of the board of directors or other governing authority of the Company, the
entire amount credited to the benefit of such Member in his Employer Savings
Account shall be forfeited and neither he nor his Beneficiary shall be entitled
to any benefit hereunder with respect to such amounts. Likewise, any amounts
credited to, but not distributed from, the Employer Savings Account of a former
Member who has not completed at least three (3) years of Vesting Service shall
be forfeited upon the discovery of any embezzlement, fraud or dishonesty of such
former Member against and damaging to the Company. Notwithstanding the
foregoing, in the event the Plan is top heavy for any Plan Year pursuant to
Section 19.2 hereof, the provisions of Section 10.1 shall supersede this
Section 10.4 and shall be controlling for all purposes hereunder.
ARTICLE XI
WITHDRAWALS
     11.1 Withdrawals.

16



--------------------------------------------------------------------------------



 



     (a) Nondeductible and Deductible Contribution Accounts. Effective as of any
Valuation Date, a Member may, upon prior written notice to the Committee within
the time period established by the Committee for such elections, elect to
withdraw from his Nondeductible and Deductible Contribution Accounts any or all
of the balance thereof, as of such Valuation Date. If a Member timely elects
such a withdrawal, distribution shall be made as soon as practicable following
such Valuation Date.
     (b) Employer Savings Account. Subject to the requirements of Section 18.10
hereof, a Member who has reached his Normal Retirement Date may elect in
writing, within the time period established by the Committee for such elections,
to withdraw all or any portion of his vested interest in his Employer Savings
Account. No more than one such withdrawal may be made by the Member during any
Plan Year. The amount available for withdrawal shall be determined as of the
Valuation Date next following the date on which the Committee receives the
Member’s withdrawal election, and the withdrawal amount shall be distributed to
the Member as soon as practicable thereafter.
ARTICLE XII
INVESTMENT OF THE TRUST FUND
12.1 Member Direction of Investment.
     (a) Investment of Contributions. Each Member shall have the right, within
the guidelines established by the Committee, to direct the Committee to instruct
the Trustee to invest any whole percentage, up to one hundred percent (100%), of
such Member’s current Company Contributions and forfeitures in one or more of
such investment media as the Committee may designate from time to time. The
Committee shall direct the Trustee or, if applicable, an Investment Manager as
to the investments in which Members may invest. The Committee may determine to
offer as investment media any investment fund, program or other vehicle that is
suitable as a proper and permissible investment of contributions made to a
retirement plan qualified pursuant to Section 401(a) of the Code. The investment
directions of the Members shall be implemented by the Trustee or, if applicable,
an Investment Manager provided, however, that the Trustee or, if applicable, an
Investment Manager shall not be obligated to follow the investment direction of
a Member if such direction would result in a prohibited transaction described in
Section 406 of ERISA or Section 4975 of the Code, would generate income that
would be taxable to the Plan, or:
     (i) would not be in accordance with the documents and instruments governing
the Plan insofar as such documents and instruments are consistent with the
provisions of Title I of ERISA;
     (ii) would cause a fiduciary to maintain the indicia of ownership of any
assets of the Plan outside the jurisdiction of the district courts of the United
States other than as permitted by Section 404(b) of ERISA and Department of
Labor Regulations §2550.404b-1;
     (iii) would jeopardize the Plan’s tax qualified status under the Code;

17



--------------------------------------------------------------------------------



 



     (iv) could result in a loss in excess of a Member’s or Beneficiary’s
account balance; or
     (v) would result in a direct or indirect:
     (1) sale, exchange, or lease of property between the Company (or any
affiliate of the Company) and the Plan except for the acquisition or disposition
of any interest in a fund, subfund or portfolio managed by the Company (or an
affiliate of the Company), or the purchase or sale of any qualifying employer
security (as defined in Section 407(d)(5) of ERISA) which meets the conditions
of Section 408(e) of ERISA and subparagraph (4) below;
     (2) loan to the Company or any affiliate of the Company;
     (3) acquisition or sale of any employer real property (as defined in
Section 407(d)(2) of ERISA); or
     (4) acquisition or sale of any employer security except to the extent that
any such employer security and any such acquisition or sale complies with the
requirements of Department of Labor Regulations §2550.404c-1(d)(2)(4).
     (b) Modification of Investment Media. The Committee shall be authorized at
any time and from time to time to modify, alter, delete or add to the funds
available for investment at the direction of a Member. In the event a
modification occurs, the Committee shall notify those Members whom the
Committee, in its sole and absolute discretion, determines are affected by the
change, and shall give such persons such additional time as is determined by the
Committee to designate the manner and percentage in which amounts invested in
those funds thereby affected shall be invested.
     The Committee shall not be obligated to substitute funds of similar
investment criteria for existing funds, nor shall it be obligated to continue
the types of investments presently available to the Members. Nothing contained
herein shall constitute any action by the Committee as a direction of investment
of the assets or an attempt to control such direction.
     (c) Investment Direction. Any Member, on or before his entry into the Plan,
within the time period established by the Committee, may designate the manner
and the percentage in which the Member desires the Trustee or, if applicable, an
Investment Manager to invest his current Company Contributions and forfeitures,
pursuant to the provisions set forth above, which designation shall continue in
effect until revoked or modified by the Member. If a Member fails to designate
the investment of his current Company Contributions and forfeitures on or before
his entry into the Plan, or if a Member wishes to change such designation, the
Member may make such designation or change, within the time period established
by the Committee, to become effective for all such future contributions and
forfeitures as soon as practicable following the date of

18



--------------------------------------------------------------------------------



 



receipt by the Committee of such designation or change, and such designation or
change shall continue in effect until revoked by the Member in accordance with
this Plan.
     Any amounts with respect to which the Trustee or, if applicable, an
Investment Manager fails to receive a proper investment direction from any
Member shall be invested, as directed by the Committee, in a qualified default
investment alternative, as defined in Department of Labor Regulations
§2550.404c-5 and such other subsequent guidance as may be promulgated by the
Department of Labor, and with respect to which the other conditions set forth in
Department of Labor Regulations §2550.404c-5 are met, including, but not limited
to, the delivery to the Member of any material provided to the Plan that relates
to the Member’s investment therein. All investment designations shall be made in
the manner prescribed by the Committee.
     The Committee shall maintain separate subaccounts in the name of each
Member within his Individual Account to reflect such Member’s accrued benefit
attributable to his directed investment in the above investment media.
12.2 Conversion of Investments.
     (a) Member’s Individual Account. Effective as of any Valuation Date, within
the time period prior thereto established by the Committee, and subject to any
restrictions on transfer imposed under particular investment funds, a Member
may, pursuant to guidelines established by the Committee, direct the Committee
to instruct the Trustee to convert any whole percentage, up to one hundred
percent (100%), of the amount in such Member’s Individual Account that is
invested in any of the investment media offered for investment under the Plan
into one or more other of such investment media. Such direction shall be
effective as soon as practicable following the date of receipt by the Committee
of such direction to convert. Notwithstanding any provision herein to the
contrary, applicable fund redemption and short-term trading fees may be imposed
upon the Member’s Individual Account in connection with any direction by such
Member to convert investments hereunder.
     (b) Conversion Directions. A direction to convert by any eligible Member
shall be irrevocable and shall be made in the manner prescribed by the Committee
within the time period established by the Committee. Any conversion of
investments pursuant to this Section 12.2 shall not affect a Member’s direction
of investments with respect to his future contributions and forfeitures pursuant
to Section 12.1.
     (c) Direction of Spouse. If a Member’s spouse who is not a Member in this
Plan acquires an interest in a Member’s Individual Account pursuant to a
qualified domestic relations order, then the Member’s spouse may direct the
Committee to convert the investment of the interest to which such spouse is thus
entitled in the same manner and at the same time as the Member may direct a
conversion of investments, as provided above. If such spouse becomes a Member of
the Plan, the spouse shall be entitled to convert such investments in accordance
with the rights of Members in the Plan.

19



--------------------------------------------------------------------------------



 



     (d) Miscellaneous. The Committee is authorized to establish such other
rules and regulations, including adding additional times to convert investments,
as it determines are necessary to carry out the provisions of Section 12.1 and
this Section 12.2, the specific dates of conversion to be determined by the
Committee, and all earnings on the Member’s investments after such dates shall
be allocated in accordance with the Member’s Employer Savings Account, as
adjusted on such dates. The Committee shall be authorized to modify the
allocations of earnings, provided such change is made on a reasonable and
nondiscriminatory basis.
ARTICLE XIII
ADMINISTRATION
     13.1 Appointment of Committee. The Plan shall be administered by a
Committee consisting of at least three or more persons who shall be appointed by
and serve at the pleasure of the board of directors of the Company. All usual
and reasonable expenses of the Committee shall be paid by the Trustee out of the
principal or income of the Trust and, to the extent not so paid, shall be paid
by the Company. The members of the Committee shall not receive compensation with
respect to their services for the Committee. The members of the Committee may
serve without bond or security for the performance of their duties hereunder
unless applicable law makes the furnishing of such bond or security mandatory or
unless required by the Company. Any member of the Committee may resign by
delivering his written resignation to the Company and to the other members of
the Committee.
     13.2 Committee Powers and Duties. The Committee shall have such powers as
may be necessary to discharge its duties hereunder, including, but not by way of
limitation, the following powers and duties:
     (a) to construe and interpret the Plan, decide all questions of eligibility
and determine the amount, manner and time of payment of any benefits hereunder;
     (b) to prescribe procedures to be followed by distributees in obtaining
benefits;
     (c) to make a determination as to the right of any person to a benefit and
to afford any person dissatisfied with such determination the right to a hearing
thereon;
     (d) to receive from the Company, Eligible Affiliates, and from Members such
information as shall be necessary for the proper administration of the Plan;
     (e) to delegate to one or more of the members of the Committee the right to
act in its behalf in all matters connected with the administration of the Plan
and Trust;
     (f) to receive and review reports of the financial condition and of the
receipts and disbursements of the Trust Fund from the Trustee;
     (g) to appoint or employ for the Plan any agents it deems advisable,
including, but not limited to, legal counsel; and

20



--------------------------------------------------------------------------------



 



     (h) to take any and all further actions from time to time as the Committee,
in its sole and absolute discretion, shall deem necessary for the proper
administration of the Plan.
     The Committee shall have no power to add to, subtract from or modify any of
the terms of the Plan, nor to change or add to any benefits provided by the
Plan, nor to waive or fail to apply any requirements of eligibility for benefits
under the Plan. The Committee shall have full and absolute discretion in the
exercise of each and every aspect of its authority under this Plan, including
without limitation, all of the rights, powers and authorities specified in this
Section 13.2 and, if applicable, in Section 13.3 hereof.
     A majority of the members of the Committee shall constitute a quorum for
the transaction of business. No action of the Committee shall be taken except
upon a majority vote of the Committee members, other than as described in
subparagraph (e) above. An individual shall not vote or decide upon any matter
relating solely to himself or vote in any case in which his individual right or
claim to any benefit under the Plan is particularly involved. If, in any case in
which a Committee member is so disqualified to act, and the remaining members
cannot agree, the board of directors of the Company will appoint a temporary
substitute member to exercise all the powers of the disqualified member
concerning the matter in which he is disqualified.
     13.3 Duties and Powers of the Plan Administrator. The Plan Administrator
shall have such powers as may be necessary to discharge its duties hereunder,
including, but not by way of limitation, the following powers and duties:
     (a) to file with the Secretary of Labor the annual report and other
pertinent documents that may be requested by the Secretary;
     (b) to file with the Secretary of Labor such terminal and supplementary
reports as may be necessary in the event of the termination of the Plan;
     (c) to furnish each Member, former Member and each Beneficiary receiving
benefits hereunder a summary plan description explaining the Plan;
     (d) to furnish any Member, former Member or Beneficiary, who requests in
writing, statements indicating such Member’s, former Member’s or Beneficiary’s
total accrued benefits and nonforfeitable benefits, if any;
     (e) to furnish to a Member a statement containing information contained in
a registration statement required by Section 6057(a)(2) of the Code;
     (f) to maintain all records necessary for verification of information
required to be filed with the Secretary of Labor;
     (g) to allocate the assets of the Plan available to provide benefits to
Members in the event the Plan should terminate; and
     (h) to report to the Trustee all available information regarding the amount
of benefits payable to each Member, the computations with respect to the
allocation of

21



--------------------------------------------------------------------------------



 



assets, and any other information that the Trustee may require in order to
terminate the Plan.
     13.4 Rules and Decisions. The Committee may adopt such rules as it deems
necessary or desirable. All rules and decisions of the Committee shall be
uniformly and consistently applied to all Employees in similar circumstances.
The Committee is required to provide a notice in writing to any person whose
claim for benefits under the Plan has been denied, setting forth the specific
reasons for such denial. The Committee shall adopt rules or procedures to carry
out the intent of this Section and to provide a basis for a full and fair review
by the Committee of the decision denying the claim and provide such person with
an opportunity to supply any evidence he has to sustain the claim.
     13.5 Committee Procedures. The Committee may adopt such bylaws as it deems
desirable. The Committee shall elect one of its members as chairman. The
Committee shall advise the Trustee of such election in writing. The Committee
shall keep a record of all meetings and forward all necessary communications to
the Trustee.
     13.6 Authorization of Benefit Payments. The Committee shall issue
directions to the Trustee concerning all benefits that are to be paid from the
Trust Fund pursuant to the provisions of the Plan. The Committee shall keep on
file, in such manner as it may deem convenient or proper, all reports from the
Trustee.
     13.7 Payment of Expenses. All expenses incident to the administration of
the Plan and Trust, including but not limited to, actuarial, legal, accounting,
investment advisory, investment education, recordkeeping, Trustee’s fees, and
any other plan administrative expenses, shall be paid by the Trustee from the
Trust Fund and, until paid, shall constitute a first and prior claim and lien
against the Trust Fund. To the extent such expenses are not paid by the Trustee
from the Trust Fund, they shall be paid by the Company.
     13.8 Indemnification of Members of the Committee. The Company shall, to the
maximum extent permitted under the Company’s bylaws, indemnify the members of
the Committee against liability or loss sustained by them by an act or failure
to act in their capacity as members of the Committee.
ARTICLE XIV
NOTICES
     14.1 Notice to Trustee. As soon as practicable after a Member ceases to be
in the employ of the Company for any of the reasons set forth in Articles VII
through X, inclusive, the Committee shall give notice to the Trustee, which
notice shall include such of the following information and directions as are
necessary or advisable under the circumstances:
     (a) name and address of the Member;
     (b) name and address of the Beneficiary or Beneficiaries in case of a
Member’s death;

22



--------------------------------------------------------------------------------



 



     (c) amount to which the Member is entitled in case of termination of
employment pursuant to Article X; and
     (d) manner and amount of payments to be made pursuant to Article XV.
     If a former Member dies, the Committee shall give a like notice to the
Trustee, but only if the Committee learns of his death.
     14.2 Subsequent Notices. At any time and from time to time after giving the
notice as provided for in Section 14.1, the Committee may modify such original
notice or any subsequent notice by means of a further notice or notices to the
Trustee; but, any action theretofore taken or payments theretofore made by the
Trustee pursuant to a prior notice shall not be affected by a subsequent notice.
     14.3 Reliance upon Notice. Upon receipt of any notice as provided in this
Article, the Trustee shall promptly take whatever action and make whatever
payments are called for therein, it being intended that the Trustee may rely
upon the information and directions in such notice absolutely and without
question. However, the Trustee may call to the attention of the Committee any
error or oversight that the Trustee believes to exist in any notice.
ARTICLE XV
BENEFIT PAYMENTS
     15.1 Method of Payment. As soon as practicable after a Member, former
Member, or Beneficiary becomes entitled to receive benefits hereunder, as
provided in Articles VII, VIII, IX or X and this Article XV, the Committee shall
give written notice to the Trustee. Such benefits shall be paid to the Member,
former Member, or his Beneficiary in a lump sum. Any benefit payable hereunder
will be paid in cash or in whole shares of Common Stock, as elected by the
Member, former Member or Beneficiary; provided, however, that such benefit shall
in any event be paid in whole shares of Common Stock to the extent that such
Member’s, former Member’s or Beneficiary’s Individual Account is invested in
Common Stock, pursuant to Article XII hereof. Any fractional shares of Common
Stock shall be converted to, and paid, in cash.
     15.2 Time of Payment. Distribution shall be made as soon as
administratively practicable, but in no event later than one (1) year after the
Valuation Date coincident with or immediately following the separation from
service of a Member, former Member, or Beneficiary who is entitled to receive a
benefit hereunder. Notwithstanding the foregoing, if the nonforfeitable portion
of a Member’s or former Member’s Individual Account exceeds One Thousand and
No/100 Dollars ($1,000.00), no distributions, other than distributions upon the
death of such Member or former Member, may commence without the consent of the
Member or former Member until he attains age sixty-two (62), at which time
distribution shall be made. Such consent must be obtained within the one hundred
eighty (180) day period ending on the date of distribution. The Committee shall
notify the Member or former Member of the right to defer any distribution until
the date on which he attains age sixty-two (62). Such notification shall include
a general description of the material features, and an explanation of the
relative values of, the optional forms of benefit available under the Plan in a
manner that would satisfy the notice requirements of Section 417(a)(3) of the
Code, and shall be provided no less than thirty

23



--------------------------------------------------------------------------------



 



(30) days and no more than one hundred eighty (180) days prior to the annuity
starting date. The annuity starting date is the first day of the first period
for which a benefit is paid hereunder. Notwithstanding the foregoing, the
consent of the Member or former Member shall not be required to the extent that
a distribution is required to satisfy Section 415 of the Code. In addition, upon
termination of this Plan, if the Plan does not then offer an annuity option, the
Member’s or former Member’s Individual Account may, without his consent, be
distributed to the Member or former Member or transferred to another defined
contribution plan maintained by an Affiliate.
     Distribution shall be made no later than the required beginning date, which
is April 1st of the calendar year following the later of: (a) the calendar year
in which a Member attains age 701/2 or (b) the calendar year in which the Member
retires; provided that if a Member is a Five Percent (5%) Owner (as defined in
Section 19.1(f) hereof), then the required beginning date is April 1st of the
calendar year following the calendar year in which such Member attains age
701/2. Subject to the provisions of Section 18.10 hereof, distribution of the
entire Individual Account of a Member shall be made in a single lump sum on or
before such Member’s required beginning date; provided, however, that in the
case of a Member who attained age 701/2 prior to September 15, 2000, or in the
case of a Member who is a Five Percent Owner, only the minimum distribution
required for the calendar year immediately preceding the Member’s required
beginning date must be made on or before his required beginning date.
Furthermore, a minimum distribution for other calendar years, including the
minimum distribution for the calendar year in which such Member’s required
beginning date occurs, must be made on or before December 31 of such calendar
year. All minimum distributions required under this Article XV shall be
determined and made in accordance with the applicable Treasury Regulations under
Section 401(a)(9) of the Code, and the requirements of this Article will take
precedence over any inconsistent provisions of the Plan. Required minimum
distributions will be determined beginning with the first distribution calendar
year and up to and including the distribution calendar year that includes the
Member’s date of death. During such Member’s lifetime, the minimum amount that
will be distributed for each distribution calendar year is the lesser of:
     (a) the quotient obtained by dividing the Member’s Individual Account
balance by the distribution period in the Uniform Lifetime Table set forth in
section 1.401(a)(9)-9 of the Treasury Regulations, using the Member’s age as of
the Member’s birthday in the distribution calendar year; or
     (b) if the Member’s sole designated beneficiary for the distribution
calendar year is the Member’s spouse, the quotient obtained by dividing the
Member’s Individual Account balance by the number in the Joint and Last Survivor
Table set forth in section 1.401(a)(9)-9 of the Treasury Regulations, using the
Member’s and spouse’s attained ages as of the Member’s and spouse’s birthdays in
the distribution calendar year.
     Notwithstanding any provision herein to the contrary, any Member who
attains age 701/2 in a calendar year after 1995 and prior to September 15, 2000,
may irrevocably elect, in the manner established by the Committee, by April 1 of
the calendar year following the year in which the Member attains age 701/2 (or
by December 31, 1997 in the case of a Member who attains age 701/2 in 1996) to
defer distributions until April 1 of the calendar year following the calendar
year in which the Member retires. If no such election is made, the Member will
begin

24



--------------------------------------------------------------------------------



 



receiving distributions by the April 1 of the calendar year following the year
in which the Member attains age 701/2 (or by December 31, 1997 in the case of a
Member who attains age 701/2 in 1996), and any such distributions shall comply
with the provisions of the preceding paragraph. Furthermore, any Member who
attains age 701/2 in a calendar year prior to 1996, may irrevocably elect, in
the manner established by the Committee, to stop distributions and recommence
distributions as of the April 1 of the calendar year following the calendar year
in which such Member retires.
     If distributions have commenced so that payments are being made over the
life of the Member, and he dies before his entire interest has been distributed,
then the remaining portion of such interest shall be distributed at least as
rapidly as under the method of distribution being used as of the date of his
death, but in no event later than one year after the Valuation Date coincident
with or immediately following his death. On the other hand, if a Member dies
before the distribution of any of his benefits has begun, then his entire
interest will be distributed no later than one year after the Valuation Date
coincident with or immediately following his death. If the designated
Beneficiary is the Member’s surviving spouse and such surviving spouse dies
after the Member, but before payment to such surviving spouse is made, then the
provisions of the preceding sentence shall be applied as if the surviving spouse
were the Member. Furthermore, if the designated Beneficiary is the surviving
spouse of the Member, then distribution to such surviving spouse will not be
required earlier than the later of: (a) December 31 of the calendar year
immediately following the calendar year of the Member’s death and
(b) December 31 of the calendar year in which the Member would have attained age
701/2. Distribution of benefits is considered to have begun, for purposes of
this paragraph, on the required beginning date; provided that if a Member’s
designated Beneficiary is his surviving spouse, and such surviving spouse dies
after the Member but before payments to such surviving spouse have begun, then
distribution of benefits is considered to have begun on the date distribution to
the surviving spouse is required to begin pursuant to the provisions of this
paragraph.
     Notwithstanding any provision herein to the contrary, unless a Member or
former Member elects otherwise, in writing, no distribution hereunder shall
start later than 60 days after the close of the Plan Year in which the last to
occur of the following occurs:
     (a) the Member or former Member attains Normal Retirement Age,
     (b) the 10th anniversary of the year in which the Member or former Member
commenced participation in the Plan, or
     (c) the Member or former Member terminates service with the Company.
     15.3 Cash Out Distribution. If a Member or former Member who has received a
distribution of his benefits hereunder on or before the last day of the second
Plan Year following the year in which his separation from service occurs, has
forfeited a portion of his Individual Account, then in the event such Member or
former Member is subsequently rehired by the Company or an Eligible Affiliate
prior to the date on which he incurs five (5) consecutive Breaks in Service, he
shall be entitled to repay, at any time prior to the earlier of: (i) the date
which is five (5) years after the first date on which he is subsequently
reemployed by the Company or an

25



--------------------------------------------------------------------------------



 



Eligible Affiliate and (ii) the date on which he incurs five (5) consecutive
Breaks in Service, the amount of the distribution to him from his Individual
Account. Upon such repayment, the rehired Member’s or former Member’s Individual
Account shall be credited with the exact amount that was nonvested at the time
of termination. In the event a rehired Member or former Member who has received
a distribution hereunder does not timely repay such distribution from his
Individual Account, as provided above, then the amount he forfeited at the time
of his distribution pursuant to the terms of Section 10.3 hereof shall remain
forfeited. His prior years of Vesting Service shall be taken into account,
however, for purposes of determining his vested interest in contributions
following reemployment. If a Member or former Member who does not have any
nonforfeitable right to his Individual Account and thus is deemed to have
received a cashout distribution, pursuant to the provisions of Section 10.3
hereof, is subsequently reemployed by the Company or an Eligible Affiliate prior
to incurring five (5) consecutive Breaks in Service, then upon such
reemployment, the rehired Member’s or former Member’s Individual Account shall
be credited with the exact amount that was nonvested at the time of termination.
     15.4 Minority or Disability Payments. During the minority or Disability of
any person entitled to receive benefits hereunder, the Committee may direct the
Trustee to make payments due such person directly to him or to his spouse or a
relative or to any individual or institution having custody of such person.
Neither the Committee nor the Trustee shall be required to see to the
application of payments so made, and the receipt of the payee (including the
endorsement of a check or checks) shall be conclusive as to all interested
parties.
     15.5 Distributions Under Domestic Relations Orders. Nothing contained in
this Plan shall prevent the Trustee, in accordance with the direction of the
Committee, from complying with the provisions of a qualified domestic relations
order (as defined in Section 414(p) of the Code). The Plan specifically permits
distribution to an alternate payee under a qualified domestic relations order at
any time, irrespective of whether the Member or former Member has attained his
earliest retirement age under the Plan, as defined in Section 414(p) of the
Code; provided, however, that a distribution to an alternate payee prior to the
Member or former Member’s attainment of earliest retirement age is available
only if: (1) the order specifies distribution at that time or permits an
agreement between the Plan and the alternate payee to authorize an earlier
distribution; (2) the order specifies that such distribution will be in the form
of a single, lump-sum payment; and (3) if the amount to which the alternate
payee is entitled under the Plan exceeds $1,000, and the order so requires, the
alternate payee consents to any distribution occurring prior to the alternate
payee’s attainment of age sixty-two (62). If an alternate payee has not
previously received a distribution of the entire interest to which such
alternate payee is entitled hereunder, distribution shall be made to such
alternate payee as soon as practicable following the alternate payee’s
attainment of age sixty-two (62). Nothing in this Section 15.5 gives a Member or
former Member a right to receive distribution at a time otherwise not permitted
under the Plan nor does it permit the alternate payee to receive a form of
payment not otherwise permitted under the Plan.
     The Plan Administrator shall establish reasonable procedures to determine
the qualified status of a domestic relations order. Upon receiving a domestic
relations order, the Plan Administrator shall promptly notify the Member or
former Member and any alternate payee named in the order, in writing, of the
receipt of the order and the Plan’s procedures for

26



--------------------------------------------------------------------------------



 



determining the qualified status of the order. Within a reasonable period of
time after receiving the domestic relations order, the Plan Administrator shall
determine the qualified status of the order and shall notify the Member or
former Member and each alternate payee, in writing, of its determination. The
Plan Administrator shall provide notice under this paragraph by mailing to the
individual’s address specified in the domestic relations order, or in a manner
consistent with Department of Labor regulations. The Plan Administrator may
treat as qualified any domestic relations order entered prior to January 1,
1985, irrespective of whether it satisfies all the requirements described in
Section 414(p) of the Code.
     If any portion of an Individual Account is payable during the period the
Plan Administrator is making its determination of the qualified status of the
domestic relations order, the Committee shall direct the Trustee to segregate
the amounts that are payable into a separate account and to invest the
segregated account solely in fixed income investments. If the Plan Administrator
determines the order is a qualified domestic relations order within eighteen
(18) months of receiving the order, the Committee shall direct the Trustee to
distribute the segregated account in accordance with the order. If the Plan
Administrator does not make its determination of the qualified status of the
order within eighteen (18) months after receiving the order, the Committee shall
direct the Trustee to distribute the segregated account in the manner in which
the Plan would otherwise distribute if the order did not exist and shall apply
the order prospectively if the Plan Administrator later determines the order is
a qualified domestic relations order.
     To the extent it is not inconsistent with the provisions of the qualified
domestic relations order, the Committee may direct the Trustee to invest any
amount that is subject to being paid to an alternate payee pursuant to said
order into a segregated subaccount or separate account and to invest the account
in federally insured, interest-bearing savings account(s) or time deposit(s) (or
a combination of both), or in other fixed income investments. A segregated
subaccount shall remain a part of the Trust, but it alone shall share in any
income it earns, and it alone shall bear any expense or loss it incurs.
     The Trustee shall make any payments or distributions required under this
Section 15.5 by separate benefit checks or other separate distribution to the
alternate payee(s).
     15.6 Direct Rollover of Eligible Rollover Distributions. An individual who
is entitled to a benefit hereunder (including a Participant’s surviving spouse,
a Participant’s spouse or former spouse who is the alternate payee under a
qualified domestic relation order, as defined in Section 414(p) of the Code, and
a non-spouse Beneficiary designated in accordance with Section 8.2 hereof), the
distribution of which would qualify as an “eligible rollover distribution”, as
such term is hereinafter defined, may, in lieu of receiving any payment or
payments from the Plan, direct the Trustee to transfer all or any portion of
such payment or payments directly to the trustee of one or more “eligible
retirement plans”, as such term is hereinafter defined. For purposes of this
Section 15.6, the term “eligible rollover distribution” is defined as any
distribution of all or any portion of the balance to the credit of the
distributee, including any portion of such balance that consists of amounts that
are not includible in gross income, except that an eligible rollover
distribution does not include: any distribution that is one of a series of
substantially equal periodic payments (not less frequently than annually) made
for the life (or life expectancy) of the distributee or the joint lives (or
joint life expectancies) of the distributee and

27



--------------------------------------------------------------------------------



 



the distributee’s designated beneficiary, or for a specified period of ten years
or more and any distribution to the extent such distribution is required under
Code Section 401(a)(9). For purposes of this Section 15.6, the term “eligible
retirement plan” shall mean (i) an individual retirement account described in
Section 408(a) of the Code; (ii) an individual retirement annuity described in
Section 408(b) of the Code (other than an endowment contract); (iii) a qualified
trust described under Section 401(a) of the Code; (iv) an annuity plan described
in Section 403(a) of the Code; (v) an annuity contract described in Section
403(b) of the Code; and (vi) an eligible plan under Section 457(b) of the Code
that is maintained by a state, political subdivision of a state, or any agency
or instrumentality of a state or political subdivision of a state and that
agrees to separately account for amounts transferred into such plan from this
Plan. Notwithstanding the foregoing, in the case of a non-spouse Beneficiary,
the term “eligible retirement plan” shall refer only to a plan described in
clauses (i) and (ii) above that is established on behalf of the designated
Beneficiary and that is required to be treated as an inherited IRA pursuant to
the provisions of Section 402(c)(11) of the Code. Also, in this case, the
determination of any required minimum distribution under Section 401(a)(9) of
the Code that is ineligible for rollover shall be made in accordance with IRS
Notice 2007-7, Q&A 17 and 18, 2007-5 I.R.B. 395.
     A portion of a distribution that consists of after-tax employee
contributions may be transferred only to an individual retirement account or
annuity described in Section 408(a) or (b) of the Code, or to a qualified
defined contribution or defined benefit plan described in Section 401(a) or an
annuity contract described in Section 403(b) of the Code that agrees to
separately account for amounts so transferred, including separately accounting
for the portion of such distribution that is includible in gross income and the
portion of such distribution that is not so includible (as defined in
Section 401(a)(31)(D) of the Code).
     Any such election of a direct rollover must be made on a form provided by
the Committee for that purpose and received by the Committee no later than the
date established by the Committee preceding the date on which the distribution
is to occur. Any election made pursuant to this Section 15.6 may be revoked at
any time prior to the date established by the Committee preceding the date on
which the distribution is to occur. If an individual who is so entitled has not
elected a direct rollover within the time and in the manner set forth above,
such distributee shall be deemed to have affirmatively waived a direct rollover.
A distributee who wishes to elect a direct rollover shall provide to the
Committee, within the time and in the manner prescribed by the Committee, such
information as the Committee shall reasonably request regarding the eligible
retirement plan or plans to which the payment or payments are to be transferred.
The Committee shall be entitled to rely on the information so provided, and
shall not be required to independently verify such information. The Committee
shall be entitled to delay the transfer of any payment or payments pursuant to
this Section 15.6 until it has received all of the information which it has
requested in accordance with this Section 15.6.
ARTICLE XVI
TRUSTEE
     16.1 Appointment of Trustee. A Trustee (or Trustees) shall be appointed by
the Committee to administer the Trust Fund. The Trustee shall serve at the
pleasure of the Committee and shall have such rights, powers and duties as are
provided to a Trustee under ERISA for the investment of assets and for the
administration of the Trust Fund.

28



--------------------------------------------------------------------------------



 



     16.2 Appointment of Investment Manager. An Investment Manager (or
Investment Managers) may be appointed by the Committee to manage (including the
power to acquire and dispose of) any part or all of the assets of the Trust
Fund. The Investment Manager shall serve at the pleasure of the Committee, and
shall have the rights, powers and duties provided to a named fiduciary under
ERISA for the investment of the assets assigned to it. (The Investment Manager
may be referred to from time to time hereafter as “he,” “they,” or “it,” or may
be referred to in the singular or plural, but all such references shall be to
the then acting Investment Manager or Investment Managers serving hereunder.)
     16.3 Responsibility of Trustee and Investment Manager. All contributions
under this Plan shall be paid to and held by the Trustee. The Trustee shall have
responsibility for the investment and reinvestment of the Trust Fund except with
respect to the management of those assets specifically delegated to the
Investment Manager and those funds invested pursuant to the provisions of
Section 15.5. The Investment Manager shall have exclusive management and control
of the investment and/or reinvestment of the assets of the Trust Fund assigned
to it in writing by the Trustee. All property and funds of the Trust Fund,
including income from investments and from all other sources, shall be retained
for the exclusive benefit of Members or former Members, as provided herein, and
shall be used to pay benefits to Members or former Members or their
Beneficiaries, or to pay expenses of administration of the Plan and Trust Fund.
     This Plan and the related Trust are intended to allocate to each fiduciary
the individual responsibilities of the prudent execution of the functions
assigned to each. None of the allocated responsibilities or any other
responsibility shall be shared by the fiduciaries or the Trustee unless such
sharing shall be provided for by a specific provision in this Plan or related
Trust.
     16.4 Bonding of Trustee and Investment Manager. Neither the Trustee nor the
Investment Manager shall be required to furnish any bond or security for the
performance of their powers and duties hereunder unless the applicable law makes
the furnishing of such bond or security mandatory.
ARTICLE XVII
AMENDMENT AND TERMINATION OF PLAN
     17.1 Amendment of Plan. The Company may, without the assent of any other
party, make from time to time any amendment or amendments to this Plan which do
not cause any part of the Trust Fund to be used for, or diverted to, any purpose
other than the exclusive benefit of Members or former Members of the Plan. Any
such amendment shall be by a written instrument executed by the Company, and
shall become effective as of the date specified in such instrument.
Notwithstanding the foregoing, no amendment to the Plan shall be effective to
the extent that it has the effect of decreasing a Member’s or former Member’s
accrued benefit, except as provided in Section 412(c)(8) of the Code. For
purposes of the preceding sentence, an amendment which has the effect of
decreasing a Member’s or former Member’s Individual Account or eliminating an
optional form of benefit, with respect to benefits attributable to service prior
to such amendment shall be treated as reducing an accrued benefit. If any
amendment changes the vesting schedule set forth in Section 10.1, then a
Member’s or former Member’s nonforfeitable percentage in his Individual Account
because of a change to the vesting schedule shall not be less than his
nonforfeitable percentage computed under the vesting schedule in effect prior to
the

29



--------------------------------------------------------------------------------



 



amendment. Furthermore, if any amendment changes the vesting schedule set forth
in Section 10.1, then each Member or former Member having at least three
(3) Years of Vesting Service may elect to be governed under the vesting schedule
set forth in the Plan without regard to the amendment. The Member or former
Member must file his written election with the Committee within sixty (60) days
after receipt of a copy of the amendment. The Committee shall furnish the Member
or former Member with a copy of the amendment and with notice of the time within
which his election must be returned to the Committee.
     17.2 Termination of Plan. The Company may at any time, effective as
specified, terminate the Plan by resolution of its board of directors. A
certified copy of such resolution shall be delivered to the Trustee.
     17.3 Complete Discontinuance of Contributions. In the event the Company
decides it is impossible or inadvisable for it to continue to make its
contributions as provided in Article IV, it shall have the power by appropriate
resolution to either:
     (a) discontinue its contributions to the Plan; or
     (b) terminate the Plan.
     A complete discontinuance of contributions by the Company shall not
constitute a formal termination of the Plan and shall not preclude later
contributions, but all Individual Accounts of Members or former Members not
theretofore fully vested shall be and become 100% vested and nonforfeitable in
the respective Members or former Members, irrespective of the provisions of
Section 10.1. In such event, Employees who become eligible to enter the Plan
subsequent to the discontinuance shall receive no benefit, and no additional
benefits shall accrue to any of such Employees unless such contributions are
resumed. After the date of a complete discontinuance of contributions, the Trust
shall remain in existence as provided in this Section 17.3, and the provisions
of the Plan and Trust shall remain in force as may be necessary in the sole and
absolute discretion of the Committee.
     17.4 Liquidation of Trust Fund. Upon termination or partial termination of
the Plan, the Individual Accounts of all Members, former Members and
Beneficiaries shall thereupon be and become fully vested and nonforfeitable.
Thereupon, the Trustee shall convert the Trust Fund to cash after deducting all
charges and expenses. The Committee shall then adjust the balances of all
Individual Accounts, as provided in Section 5.2. Thereafter, the Trustee shall
distribute the amount to the credit of each affected Member, former Member and
Beneficiary, in accordance with the provisions of Article XV hereof.
     17.5 Consolidation or Merger. This Plan shall not be merged or consolidated
with, nor shall any assets or liabilities be transferred to, any other plan,
unless the benefits payable on behalf of each Member or former Member if the
Plan were terminated immediately after such action would be equal to or greater
than the benefits to which such Member or former Member would have been entitled
if this Plan had been terminated immediately before such action. The Trustee
shall not accept a direct transfer of assets from a plan subject to the
requirements of Section 417 of the Code.

30



--------------------------------------------------------------------------------



 



ARTICLE XVIII
GENERAL PROVISIONS
     18.1 No Employment Contract. Nothing contained in this Plan shall be
construed as giving any person whomsoever any legal or equitable right against
the Committee, the Company, its stockholders, officers or directors or against
the Trustee, except as the same shall be specifically provided for in this Plan.
Nor shall anything in this Plan give any Member, former Member or other Employee
the right to be retained in the service of the Company or an Eligible Affiliate
and the employment of all persons by the Company or an Eligible Affiliate shall
remain subject to termination by the Company or such Eligible Affiliate to the
same extent as if this Plan had never been executed.
     18.2 Manner of Payment. Wherever and whenever it is herein provided for
payments or distributions to be made, whether in money or otherwise, said
payments or distributions shall be made directly into the hands of the Member or
former Member, his Beneficiary, his administrator, executor or guardian, or an
alternate payee pursuant to Section 15.5 herein, as the case may be. A deposit
to the credit of a person entitled to payment in any bank or trust company
selected by such person shall be deemed payment into his hands, and provided
further that in the event any person otherwise entitled to receive any payment
or distribution shall be a minor or an incompetent, such payment or distribution
may be made to his guardian or other person as may be determined by the
Committee.
     18.3 Nonalienation of Benefits. Subject to Code Section 414(p) and
Section 15.5 herein relating to qualified domestic relations orders, the
interest of any Member, former Member or Beneficiary hereunder shall not be
subject in any manner to any indebtedness, judgment, process, creditors’ bills,
attachments, garnishment, levy, execution, seizure or receivership, nor shall
such interest be in any manner reduced or affected by any transfer, assignment,
conveyance, sale, encumbrance, act, omission, or mishap, voluntary or
incidental, anticipatory or otherwise, of or to said Member, former Member or
Beneficiary, and they and any of them shall have no right or power to transfer,
convey, assign, sell or encumber said benefits and their interest therein, legal
or equitable, during the existence of this Plan. Notwithstanding the foregoing,
no provision of this Plan shall preclude the enforcement of a Federal tax levy
made pursuant to Section 6331 of the Code or collection by the United States on
a judgment resulting from an unpaid tax assessment.
     18.4 Titles for Convenience Only. Titles of the Articles and Sections
hereof are for convenience only and shall not be considered in construing this
Plan. Also words used in the singular or the plural may be construed as though
in the plural or singular where they would so apply.
     18.5 Validity of Plan. This Plan and each of its provisions shall be
construed and their validity determined by the laws of the State of Texas, and
all provisions hereof shall be administered in accordance with the laws of said
State, provided that in case of conflict, the provisions of ERISA shall control.

31



--------------------------------------------------------------------------------



 



     18.6 Plan Binding. This Plan shall be binding upon the successors and
assigns of the Company and the Trustee and upon the heirs and personal
representatives of those individuals who become Members hereunder.
     18.7 Return of Contributions. This Plan and the related Trust are designed
to qualify under Sections 401(a) and 501(a) of the Code. Anything contained
herein to the contrary notwithstanding, if the initial determination letter is
issued by the District Director of Internal Revenue to the effect that this Plan
and related Trust hereby created, or as amended prior to the receipt of such
letter, do not meet the requirements of Section 401(a) and 501(a) of the Code,
the Company shall be entitled at its option to withdraw all contributions
theretofore made, in which event the Plan and Trust shall then terminate.
     Each contribution to the Plan is specifically conditioned on the
deductibility of such contribution under the Code. The Trustee, upon written
request from the Company, shall return to the Company the amount of the
Company’s contribution made as a result of a mistake of fact or the amount of
the Company’s contribution disallowed as a deduction under Section 404 of the
Code. Such return of contribution must be made within one (1) year after (a) the
Company made the contribution by mistake of fact or (b) the disallowance of the
contribution as a deduction. The amount of contribution subject to being
returned hereunder shall not be increased by any earnings attributable to the
contribution, but such amount subject to being returned shall be decreased by
any losses attributable to it.
     18.8 Missing Members or Beneficiaries. Each Member shall file with the
Committee from time to time in writing a mailing address and any change of
mailing address for himself and his designated Beneficiary. Any communication,
statement or notice addressed to a Member or Beneficiary at the last mailing
address filed with the Committee, or if no such address is filed with the
Committee, then at his last mailing address as shown on the Company’s records,
shall be binding on the Member or his Beneficiary for all purposes of the Plan.
The Committee shall not be required to search for or locate a Member or
Beneficiary. If the Committee notifies any Member or Beneficiary that he is
entitled to a distribution and also notifies him of the provisions of this
Section 18.8 (or makes reasonable effort to so notify such Member or Beneficiary
by certified letter, return receipt requested, to the last known address, or
such other further diligent effort, including consultation with the Internal
Revenue Service or the Social Security Administration, to ascertain the
whereabouts of such Member or Beneficiary as the Committee deems appropriate)
and the Member or Beneficiary fails to claim his distributive share or make his
whereabouts known to the Committee within three years thereafter, the
distributive share of such Member or Beneficiary will be forfeited and
reallocated according to Section 6.2. However, if the Member or his Beneficiary
should, thereafter, make a proper claim for such share, it shall be distributed
to him.
     18.9 Voting Rights.
     (a) Each Member shall be entitled to direct the Trustee as to the manner in
which any Common Stock allocated to said Member’s Accounts shall be voted. The
Committee shall furnish to each Member a proxy adequate for such purpose. The
Trustee shall vote specifically in accordance with each Member’s instructions to
the extent of such Member’s whole shares and shall, to the extent possible, vote
the combined

32



--------------------------------------------------------------------------------



 



fractional shares of such Members in such manner as to reflect the Members’
expressed desires. To the extent permitted under ERISA, the Trustee shall vote
shares of Common Stock with respect to which it does not receive instructions
and shares of Common Stock which have not been allocated to Members’ Accounts
under the Plan in the same proportion as are voted the shares of Common Stock
held under the Plan with respect to which instructions were received by the
Trustee from Members.
     (b) Notwithstanding anything to the contrary contained in the Plan, if a
cash tender offer or exchange offer for shares of Common Stock is made, Common
Stock allocated to each Member’s accounts under the Plan shall be tendered or
exchanged by the Trustee pursuant to such cash tender offer or exchange offer
only in accordance with the written instructions and directions of such Member
to the Trustee to so tender or exchange. If a cash tender offer or exchange
offer for shares of Common Stock is made, the Trustee shall use its best efforts
to take those steps reasonably necessary to furnish information to, and allow
decision by, each Member with respect to such cash tender offer or exchange
offer and the shares of Common Stock allocated to such Member’s accounts under
the Plan in substantially the same manner as would be available to holders of
Common Stock generally, and, in that connection, the Trustee shall:
     (i) Inform each Member as to the existence of such cash tender offer or
exchange offer;
     (ii) Transmit to each Member as soon as practicable such written
information, explanation and other materials relative to such cash tender offer
or exchange offer as are made available by the Company or by the persons or
entities making such cash tender offer or exchange offer to the holders of
shares of Common Stock generally;
     (iii) Request detailed written instructions and directions from each Member
as to whether to tender or exchange the shares of Common Stock allocated to such
Member’s accounts under the Plan and as to the time and manner of such tender or
exchange, if so instructed and directed; and
     (iv) Use its best efforts to effect on a nondiscriminatory basis the tender
or exchange of Common Stock held under the Plan with respect to such cash tender
offer or exchange offer solely in accordance with written instructions and
directions received from Members. If written instructions or directions are not
timely received from a Member, the shares of Common Stock allocated to his
accounts under the Plan shall not be tendered or exchanged pursuant to such cash
tender offer or exchange offer.
     For purposes of this subparagraph (b), the term cash tender offer shall
include a tender offer for, or request or invitation for tenders of, shares of
Common Stock in exchange for cash, as made to the Plan or to holders of shares
of Common Stock generally; the term exchange offer shall include a tender offer
for, or request or invitation for tenders of, any shares of Common Stock in
exchange for any consideration other than for all cash, as made to the Plan or
to holders of shares of Common Stock generally.

33



--------------------------------------------------------------------------------



 



     (c) If any shares of Common Stock held under the Plan are tendered or
exchanged pursuant to a cash tender offer or exchange offer in accordance with
subparagraph (b) above, any cash proceeds obtained by the Trustee in connection
therewith shall be temporarily invested in such short term investments as the
Trustee may determine, until such time as such temporarily invested cash
proceeds are reinvested in Common Stock. Any other property obtained by the
Trustee pursuant to an exchange offer shall be temporarily held in kind by the
Trustee, until such time as such temporarily held property is sold and the
proceeds therefrom are reinvested in Common Stock.
     18.10 Preretirement Diversification Rights. If, as of December 31, 2007, a
Member has attained age fifty-five (55) and has been credited with ten
(10) years of participation in the Plan (hereinafter referred to as a “Qualified
Member”), notwithstanding the provisions of Section 15.1 hereof, the following
rules shall apply to any distribution made under the Plan to or on behalf of
such Qualified Member.
     (a) Annuity Distributions to Qualified Members. The Committee shall direct
the Trustee to distribute such Member’s benefits held in a Qualified Member’s
Individual Account in the form of a qualified joint and survivor annuity, unless
the Qualified Member has a valid waiver election (described in Section 18.10(b)
hereof) in effect. A qualified joint and survivor annuity is an immediate
annuity (a) that is payable for the life of the Qualified Member, with, if the
Qualified Member is married on the annuity starting date, as defined below, a
survivor annuity for the life of the Qualified Member’s surviving spouse that is
equal to fifty percent (50%) of the amount of the annuity payable during the
joint lives of the Qualified Member and his spouse, and (b) that is the
actuarial equivalent of a single annuity for the life of the Qualified Member.
On or before the annuity starting date (the first day of the first period for
which the Qualified Member would receive an amount as an annuity or in any other
form), the Committee shall direct the Trustee to pay the Qualified Member’s
benefits in a lump sum, in lieu of a qualified joint and survivor annuity, if
the nonforfeitable portion of a Qualified Member’s Individual Account is not
greater than One Thousand and No/100 Dollars ($1,000.00).
     If a Qualified Member who is married dies prior to commencement of payment
of his benefits, the Committee shall direct the Trustee to distribute the
Qualified Member’s Individual Account, as calculated under Article VIII, to the
Qualified Member’s surviving spouse in the form of a preretirement survivor
annuity, unless the Qualified Member has a valid waiver election (as described
in Section 18.10(c) hereof) in effect. A preretirement survivor annuity is an
annuity that is payable for the life of the Qualified Member’s surviving spouse.
The surviving spouse may elect to have the preretirement survivor annuity
distributed within a reasonable period after the Qualified Member’s death. The
Committee shall direct the Trustee to pay the Qualified Member’s Individual
Account in a lump sum, in lieu of a preretirement survivor annuity, if the
nonforfeitable portion of a Qualified Member’s Individual Account is not greater
than One Thousand and No/100 Dollars ($1,000.00).
     The Committee is not required to distribute any survivor annuity described
herein to the spouse of a Qualified Member unless the Qualified Member and his
spouse were married throughout the one-year period ending on the earlier of the
Qualified Member’s

34



--------------------------------------------------------------------------------



 



annuity starting date or the Qualified Member’s death; provided, however, this
exception shall not apply if the Qualified Member marries within one year before
the annuity starting date and has been married for at least a one-year period
ending on or before the date of the Qualified Member’s death.
     If the Qualified Member has in effect a valid waiver election regarding the
qualified joint and survivor annuity or the preretirement survivor annuity, and
has not elected to receive a qualified optional survivor annuity, as provided in
paragraph (b) below, the Committee shall direct the Trustee to distribute the
Participant’s Individual Account in accordance with Section 15.1. Furthermore,
the Qualified Member’s surviving spouse may elect a qualified optional survivor
annuity or the form of payment described in Section 15.1 in lieu of the
preretirement survivor annuity. For purposes of applying this Section 18.10, the
Committee shall treat a former spouse as the Qualified Member’s spouse or
surviving spouse to the extent required under a qualified domestic relations
order.
     (b) Waiver Election – Qualified Joint and Survivor Annuity. Within a
reasonable period of time (no less than thirty (30) days and no more than one
hundred eighty (180) days) before the Qualified Member’s annuity starting date,
the Committee shall provide the Qualified Member a written explanation of the
terms and conditions of the qualified joint and survivor annuity and the
qualified optional survivor annuity, the Qualified Member’s right to make, and
the effect of, an election to waive the qualified joint and survivor form of
benefit, the rights of a married Qualified Member’s spouse regarding the waiver
election and the Qualified Member’s right to make, and the effect of, a
revocation of a waiver election.
     A Qualified Member’s waiver election is not valid unless:
     (i) the Qualified Member makes the waiver election within the one hundred
eighty (180) day period ending on his annuity starting date;
     (ii) in the event the nonforfeitable portion of the Qualified Member’s
Individual Account exceeds Five Thousand and No/100 Dollars ($5,000.00), the
Qualified Member’s spouse (to whom the survivor annuity is payable under the
qualified joint and survivor annuity) consents in writing to the waiver
election, the spouse’s consent acknowledges the effect of the election, and a
notary public or a Committee member (or its representative) witnesses the
spouse’s consent; and
     (iii) in the event the nonforfeitable portion of a Qualified Member’s
Individual Account exceeds Five Thousand and No/100 Dollars ($5,000.00), either
the spouse is the Qualified Member’s sole primary Beneficiary or the spouse
consents to the Qualified Member’s Beneficiary designation or to any change in
the Qualified Member’s Beneficiary Designation.
     Additionally, a Qualified Member’s waiver of the qualified joint and
survivor annuity shall not be effective unless the election designates a form of
benefit payment, which may include a qualified optional survivor annuity, which
may not be changed

35



--------------------------------------------------------------------------------



 



without spousal consent (or the spouse expressly permits designations by the
Qualified Member without any further spousal consent).
     The Committee may accept as valid a waiver election that does not satisfy
the spousal consent requirements described in paragraphs (ii) and (iii) above if
the Committee establishes that the Qualified Member does not have a spouse, the
Committee is not able to locate the Qualified Member’s spouse, or other
circumstances prescribed by Treasury Department regulations.
     Any consent by a spouse obtained under this Section (or the establishment
that the consent of a spouse may not be obtained) shall be effective only with
respect to such spouse. A consent that permits designations by the Qualified
Member without any requirement of further consent by such spouse must
acknowledge that the spouse has the right to limit consent to a specific
Beneficiary, and a specific form of benefit where applicable, and that the
spouse voluntarily elects to relinquish either or both of such rights. A
revocation of a prior waiver may be made by a Qualified Member without the
consent of the spouse at any time before the commencement of benefits. The
number of revocations shall not be limited. No consent obtained under this
Section shall be valid unless the Qualified Member has received an explanation
of the terms and conditions of the qualified joint and survivor annuity and the
qualified optional survivor annuity, as provided herein. For purposes of this
Section 18.10, a qualified optional survivor annuity is an immediate annuity
(a) that is payable for the life of the Qualified Member, with, if the Qualified
Member is married on the annuity starting date, a survivor annuity for the life
of the Qualified Member’s surviving spouse that is equal to seventy-five percent
(75%) of the amount of the annuity payable during the joint lives of the
Qualified Member and his spouse, and (b) that is the actuarial equivalent of a
single annuity for the life of the Qualified Member.
     (c) Waiver Election — Preretirement Survivor Annuity. The Committee shall
provide each Qualified Member, within a reasonable period after the Member
becomes a Qualified Member, a written explanation of the terms and conditions of
the preretirement survivor annuity, the Qualified Member’s right to make, and
the effect of, an election to waive the preretirement survivor annuity, the
rights of the Qualified Member’s spouse regarding the waiver election and the
Qualified Member’s right to make, and the effect of, a revocation of a waiver
election.
     For purposes of applying this subsection, a reasonable period is the end of
the two-year period beginning one year prior to the date on which the Member
becomes a Qualified Member, and ending one year after that date.
     A Qualified Member’s waiver election of the preretirement survivor annuity
is not valid unless the election satisfies the spousal consent requirements
described in Section 18.10(b).
     18.11 Qualified Military Service. Notwithstanding any provision of this
Plan to the contrary, contributions, benefits and service credit with respect to
qualified military service will be provided in accordance with Section 414
(u) of the Code.

36



--------------------------------------------------------------------------------



 



ARTICLE XIX
TOP-HEAVY RULES
19.1 Definitions. For purposes of applying the provisions of this Article XIX:
     (a) “Key Employee” shall mean, as of any Determination Date (as defined
below), any Employee or former Employee (including any deceased Employee) who,
at any time during the Plan Year that includes the Determination Date, was an
officer of the Company having Annual Compensation greater than $130,000 (as
adjusted under section 416(i)(1) of the Code for Plan Years beginning on or
after January 1, 2003), a 5-percent owner of the Company, or a 1-percent owner
of the Company having Annual Compensation of more than $150,000. For this
purpose, Annual Compensation means compensation within the meaning of
Section 6.5(b)(iv) of the Plan. The determination of who is a Key Employee will
be made in accordance with section 416(i)(1) of the Code and the applicable
regulations and other guidance of general applicability issued thereunder. The
constructive ownership rules of Section 318 of the Code will apply to determine
ownership in the Company.
     (b) “Non-Key Employee” is an Employee who does not meet the definition of
Key Employee.
     (c) “Required Aggregation Group” means:
     (i) Each qualified plan of the Company or an Affiliated Entity (as defined
below) in which at least one (1) Key Employee participates or participated at
any time during the Plan Year that includes the Determination Date, or during
the preceding four Plan Years (regardless of whether the plan has terminated);
and
     (ii) Any other qualified plan of the Company that enables a plan described
in (1) to meet the requirements of Section 401(a)(4) or Section 410 of the Code.
     (d) “Permissive Aggregation Group” is the Required Aggregation Group plus
any other qualified plans maintained by the Company, but only if such group
would satisfy in the aggregate the requirements of Section 401(a)(4) and
Section 410 of the Code. The Committee shall determine which plans to take into
account in determining the Permissive Aggregation Group.
     (e) “Determination Date” for any Plan Year is the Allocation Date of the
preceding Plan Year or, in the case of the first Plan Year of the Plan, the
Allocation Date of that Plan Year.
     (f) “Five Percent (5%) Owner” is any person who owns more than five percent
(5%) of the outstanding stock of the Company or stock possessing more than five
percent (5%) of the total combined voting power of all stock of the Company.

37



--------------------------------------------------------------------------------



 



     (g) “One Percent (1%) Owner” is any person who owns more than one percent
(1%) of the outstanding stock of the Company or stock possessing more than one
percent (1%) of the total combined voting power of all stock of the Company.
     (h) “Affiliated Entity” shall mean all the members of (i) a controlled
group of corporations as defined in Section 414(b) of the Code; (ii) a commonly
controlled group of trades or businesses (whether or not incorporated) as
defined in Section 414(c) of the Code; (iii) an affiliated service group as
defined in Section 414(m) of the Code of which the Company is a part; or (iv) a
group of entities required to be aggregated pursuant to Section 414(o) of the
Code and the regulations issued thereunder.
     19.2 Determination of Top-Heavy Status. The Plan is top heavy for a Plan
Year if the top heavy ratio as of the Determination Date (as defined in
Section 19.1 above) exceeds sixty percent (60%). The top heavy ratio is a
fraction, the numerator of which is the sum of the present value of the
Individual Accounts of all Key Employees (as defined in Section 19.1 above) as
of the Determination Date and the denominator of which is a similar sum
determined for all Employees in the Plan. The present value of the Individual
Account balance of an Employee as of the Determination Date shall be increased
by the distributions made with respect to the Employee under the Plan and any
plan aggregated with the Plan under section 416(g)(2) of the Code during the
1-year period ending on the Determination Date. The preceding sentence shall
also apply to distributions under a terminated plan which, had it not been
terminated, would have been aggregated with the Plan under section
416(g)(2)(A)(i) of the Code. In the case of a distribution made for a reason
other than separation from service, death, or disability, this provision shall
be applied by substituting “5-year period” for “1-year period.” The Individual
Account of any individual who has not performed services for the Employer during
the 1-year period ending on the Determination Date shall not be taken into
account. The Committee shall calculate the top heavy ratio without regard to any
Non Key Employee (as defined in Section 19.1 above) who was formerly a Key
Employee. The Committee shall calculate the top heavy ratio, including the
extent to which it must take into account distributions, rollovers and
transfers, in accordance with Section 416 of the Code and the regulations under
that Code Section.
     If the Company maintains other qualified plans (including a simplified
employee pension plan) this Plan is top-heavy only if it is part of the Required
Aggregation Group (as defined in Section 19.1 above), and the top-heavy ratio
for both the Required Aggregation Group and the Permissive Aggregation Group (as
defined in Section 19.1 above) exceeds sixty percent (60%). The Committee will
calculate the top-heavy ratio in the same manner as required by the first
paragraph of this Section 19.2, taking into account all plans within the
aggregation group. The Committee shall calculate the present value of accrued
benefits and the other amounts the Committee must take into account, under
defined benefit plans or simplified employee pension plans included within the
group in accordance with the terms of those plans, Section 416 of the Code and
the regulations under that Code Section. The Committee shall calculate the
top-heavy ratio with reference to the Determination Dates that fall within the
same calendar year.
     19.3 Minimum Company Contribution. Notwithstanding anything contained
herein to the contrary, for any Plan Year in which this Plan is determined to be
top-heavy pursuant to Section 19.2 hereof, each Non-Key Employee who is an
eligible Member shall be entitled to a supplemental contribution equal to three
percent (3%) of such Non-Key Employee’s Annual

38



--------------------------------------------------------------------------------



 



Compensation, reduced by (i) the amount of “Qualified Nonelective
Contributions”, if any, allocated to a Member’s “Salary Reduction Contribution
Account” under the Southwest Airlines Co. 401(k) Plan for the applicable Plan
Year and (ii) the amount of “Non-Elective Contributions”, if any, allocated to a
Member’s “Participant’s Elective Account” under the Southwest Airlines Pilots
Retirement Savings Plan for the applicable Plan Year. For purposes of this
Section 19.3, an eligible Member is a Non-Key Employee who is employed by the
Company on the last day of the applicable Plan Year.
     The percentage referred to in the preceding paragraph shall not exceed the
percentage of Annual Compensation at which Company contributions are made or
allocated under this Plan and all other qualified defined contribution plans
maintained by the Company, including “Salary Reduction Contributions” under the
Southwest Airlines Co. 401(k) Plan and “Elective Contributions” under the
Southwest Airlines Pilots Retirement Savings Plan , to the Key Employee for whom
such percentage is the largest; provided, however, this sentence shall not apply
if the Plan is required to be included in an Aggregation Group and enables a
defined benefit plan required to be included in such group to meet the
requirements of Code Sections 401(a)(4) or 410. If the minimum allocation is
made for a Non-Key Employee pursuant to another qualified plan maintained by the
Company, then the minimum allocation requirement will be considered satisfied
for purposes of this Plan. “Company Matching Contributions” under the Southwest
Airlines Co. 401(k) Plan and “matching contributions” under the Southwest
Airlines Pilots Retirement Savings Plan shall be taken into account for purposes
of satisfying the minimum contribution requirements of section 416(c)(2) of the
Code and the Plan and shall be treated as matching contributions for purposes of
the actual contribution percentage test and other requirements of section 401(m)
of the Code.
ARTICLE XX
FIDUCIARY PROVISIONS
     20.1 General Allocation of Duties. Each fiduciary with respect to the Plan
shall have only those specific powers, duties, responsibilities and obligations
as are specifically given him under the Plan. The board of directors of the
Company shall have the sole responsibility for authorizing its contributions
under the Plan. The Company shall have the sole authority to appoint and remove
the members of the Committee and to amend or terminate this Plan, in whole or in
part. The Committee shall have the sole authority to appoint and remove the
Trustee and Investment Managers. However, neither the board nor the Committee
shall be liable for any acts or omissions of the Trustee or Investment Manager
or be under any obligation to invest or otherwise manage any assets of the Trust
Fund which are subject to the management of the Trustee or Investment Manager.
Except as otherwise specifically provided, the Committee shall have the sole
responsibility for the administration of the Plan, which responsibility is
specifically described herein. Except as otherwise specifically provided, the
Trustee shall have the sole responsibility for the administration, investment
and management of the assets held under the Plan. It is intended under the Plan
that each fiduciary shall be responsible for the proper exercise of its own
powers, duties, responsibilities and obligations hereunder and shall not be
responsible for any act or failure to act of another fiduciary, except to the
extent provided by law or as specifically provided herein.

39



--------------------------------------------------------------------------------



 



     20.2 Fiduciary Duty. Each fiduciary under the Plan shall discharge its
duties and responsibilities with respect to the Plan:
     (a) solely in the interest of the Members of the Plan, for the exclusive
purpose of providing benefits to such Members and their Beneficiaries, and
defraying reasonable expenses of administering the Plan;
     (b) with the care, skill, prudence and diligence under the circumstances
then prevailing that a prudent man acting in a like capacity and familiar with
such matters would use in the conduct of an enterprise of a like character and
with like aims;
     (c) by diversifying the investments of the Plan so as to minimize the risk
of large losses, unless under the circumstances it is prudent not to do so; and
     (d) in accordance with the documents and instruments governing the Plan
insofar as such documents and instruments are consistent with applicable law.
     20.3 Fiduciary Liability. A fiduciary shall not be liable in any way for
any acts or omissions constituting a breach of fiduciary responsibility
occurring prior to the date it becomes a fiduciary or after the date it ceases
to be a fiduciary.
     20.4 Co-Fiduciary Liability. A fiduciary shall not be liable for any breach
of fiduciary responsibility by another fiduciary unless:
     (a) it participates knowingly in, or knowingly undertakes to conceal, an
act or omission of such other fiduciary, knowing such act or omission is a
breach;
     (b) by its failure to comply with Section 404(a)(1) of ERISA in the
administration of its specific responsibilities which give rise to its status as
a fiduciary, it has enabled such other fiduciary to commit a breach; or
     (c) having knowledge of a breach by such other fiduciary, it fails to make
reasonable efforts under the circumstances to remedy the breach.

40



--------------------------------------------------------------------------------



 



     20.5 Delegation and Allocation. The Committee may appoint subcommittees,
individuals or any other agents as it deems advisable and may delegate to any of
such appointees any or all of the powers and duties of the Committee. Such
appointment and delegations must clearly specify the powers and duties
delegated. Upon such appointment and delegation, the delegating Committee
members shall have no liability for the acts or omissions of any such delegate,
as long as the delegating Committee members do not violate their fiduciary
responsibility in making or continuing such delegation.
     IN WITNESS WHEREOF, Southwest Airlines Co. has caused its corporate seal to
be affixed hereto and these presents to be duly executed in its name and behalf
by its proper officers thereunto duly authorized this 14th day of December,
2007.

              SOUTHWEST AIRLINES CO.
 
       
 
  By:   /s/ Gary C. Kelly
 
                Gary C. Kelly, Chief Executive Officer

41